IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANNIA

 

KYKO GLOBAL, INC. et al.,
Plaintiffs, Civil Action No. 2:18-cv-01290-WSS
v. Hon. William S. Stickman IV

PRITHVI INFORMATION SOLUTIONS
LTD. et al.,

Defendants.

 

 

MEMORANDUM OPINION

WILLIAM S. STICKMAN IV, District Judge

This controversy arises from allegations of fraud involving coupon-bond funds. In 2016,
Plaintiffs Kyko Global, Inc. (KGI’) and Kyko Global GmbH (“KGG”) (collectively “Kyko”)
obtained a civil RICO judgment in the United States District Court for the Western District of
Washington for a fraud-factoring scheme committed by entities and employees affiliated with the
Prithvi family of businesses. As a result of litigation in Washington State, Kyko serves as the
collection agent for Plaintiff Prithvi Solutions, Inc. (“PSI”). There is a criminal indictment pending
in that district related to the conduct of Prithvi entities and employees. Plaintiffs seek another
civil RICO judgment in this Court against Prithvi entities and employees for an unrelated
conspiracy to launder stolen bond funds.

Pending before the Court are two motions to dismiss on jurisdictional grounds. The first
was filed by Defendants Prithvi Information Solutions, Ltd. (“PISL”), Prithvi Asia Solutions, Ltd.
(“PASL”), SSG Capital Management (Hong Kong), Ltd. (“SSG Hong Kong”), SSG Capital

Partners I, L.P. (“SSG Capital Partners”), Madhavi Vuppalapati (“Madhavi”), Wong Ching Him
a/k/a Edwin Wong (“Him”), Shyam Maheshwari (“Maheshwari”), [ra Syavitri Noor a/k/a Ira Noor
Vourloumis (“Noor”), Andreas Vourloumis (“Vourloumis”), and Dinesh Goel (“Goel”)
(collectively “SSG Defendants”). The second was filed by Defendant Anandhan Jayaraman
(“Jayaraman”). SSG Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil Procedure
12(b)(1), 12(b)(2), and 12(b)(6) (ECF No. 25) (“SSG Def.’s Mot. to Dismiss”) at p. 1; Motion to
Dismiss on Behalf of Defendant Anandhan Jayaraman (ECF No. 103) (“Jayaraman’s Mot. to
Dismiss”) at p. 1.

Three discovery-related motions are intertwined with both motions to dismiss: SSG
Defendants’ motion to strike Plaintiffs’ jurisdictional discovery, Plaintiffs’ motion to strike
Jayaraman’s jurisdictional discovery, and Jayaraman’s motion to withdraw admissions. SSG
Defendants’ Motion to Strike Affidavits (ECF No. 111) (‘SSG Def.’s Mot. to Strike Aff”) at pp.
1-4; Plaintiffs’ Motion to Strike Defendant Anandhan Jayaraman’s Reply Brief in Support of
Motion to Dismiss (ECF No. 116) (“PI.’s Mot. to Strike Jayaraman’s Reply”) at p. 1; Jayaraman’s
Motion to Withdraw Admissions (ECF No. 119) (‘Jayaraman’s Mot. to Withdraw Admissions”)
at p. 1.

For the reasons set forth in this opinion, Plaintiffs’ motion to strike jurisdictional discovery
proffered by Jayaraman will be granted and Jayaraman’s motion to withdraw admissions will be
denied. SSG Defendant’s motion to strike Plaintiffs’ jurisdictional discovery will be denied. The
jurisdictional discovery submitted shows that the Court can exercise subject matter jurisdiction,
and personal jurisdiction. This Court is the appropriate venue. As a result, SSG Defendants’ and

Jayaraman’s motions to dismiss will both be denied.
TABLE OF CONTENTS

STATEMENT OF FACTS 0.0. ccceceeeecesseceeseeeseeescesecsessesseeseresesssaeseeesscsseseeseaesseeeeseeeseeeseaeee 5
VT. Background 200.00... ccccccccccccccccceecceeneeceneeceeneesenaeeceeaeenenecscneeseneeveneesateeeseueesneneesninesseaeeeeeaees 5
TE. «—- The Controversy 00.0... cccc ccc ccceceeccseeceeececcsesecsuecesessaeseseseeuseessseeaseeeseeseneeseeuaes 9

A. The Bond-Circular Offering ...ccccccccccccsscessessesesscescssscescsssesecssessassesesssseeaeseseeasseeseseeenaees 9
B. Alleged Racketeering Activities ....c.cccccccccssssscescessesssesseneeesseeeeeeeseessensesassesseeeerseresseees 10
1. PISL Transfers $35,000,000.00 to PISL’s Washington State Account... 13

2. PISL Transfers $35,000,000.00 to PSI’s Pittsburgh ACCOUML. 0.0.0... ccceeceesetteeeeeetees 13

3. PSI Transfers $8,000,000.00 to Prithvi, LLC’s Washington State Account.............. 13

4. PSI Transfers $7,000.000.00 to PISL (Account Unknown). eceaceeaeeeseeeeaeceaeeesaeesseteneas 13

5. PSI Transfers $20,400,000.00 to PASL’s Hong Kong Account. ......ccceceeeteeeees 14

6. PASL Transfers $4,000,000.00 to SSG Capital Partners’ Hong Kong Account........ 14

7. PASL Transfers $16,400,000.00 to VTC’s Singapore Accoumt.......c.cceeeeeeeeeeeeees 14

8. PISL Transfers $2,500,000.00 to PSI’s Pittsburgh Account. .......cccceeeceteteeeteeeeees 14

9. PSI’s Transfers $2,500,000.00 to PSAL’s Hong Kong Account. .......c cece 14

i, PSI Initially Fails to Transfer $2,500,000.00. ....cccccccecccccccsseseeseesseesecseesneeneeenestesees 15

ii. PSI Transfers $1,000,000.00 to PSAL’s Hong Kong ACCOUNL. ...ccccscsseseseseeseeeees 15

iii. PSI Transfers $1,500,000.00 to PSAL’s Hong Kong ACCOUNL. ....eeeeceeeeeeees 15

10. PSAL Transfers $2,500,000.00 to VTC’s ACCOUNL. .......cccccccsccseecseseesecssseeeeeeenes 15
11. PSAL Transfers $10,000.00 to VIC’s ACCOUNE. .....ccccs ccc sccsssccssseescesserserecssoeens 16
12. PASL Withdraws $28,000.00. .....cceccccsccsseccesessescseeseeecseeeeeeeseeecseeaeeeceeeaeseteeeeseeeaeeas 16
CL The Aftermath .o.ccccccccccccccesecsseenecseseceeesscecenecesecseeseneecacesneceaeeeaceneneseseseaeessaeeensesneesseneeeaes 16
TEE. = Procedural History .2.......0...ccccccecccceceecccesceeeeneeeceaeecesneeeaceeeseaeecueneeseeeeesaeesseneessaeeeesseeees 17
A. Civil Litigation in Washington State and Hong Kong w..cceccssscesscsessesseeeesseneeteeseenneeees 17
1. The Unconsolidated Washington Federal District Court Case........teeeeceeeeeeeeeeees 18

2. The Washington Superior Court and Federal Bankruptcy Court Cases... 19
3. The Consolidated Washington Federal District Court Case........cceeccsseeeseeeteesteeees 20

4. The Civil Case in Hong Kong oc... eeceeceecsesscesceeseeseseeeeaeeeceeseceeesaeenseceeeesecssececeeeeneesaes 21
B. Criminal Litigation in Washington State ....cccccecccccsesseccseceseenecseeeeeneceeceeaesaeeeeeeseenensaes 22
CL Litigation in this FOrUm vo.cccccccccceccccccescssccseceneensesscsseeseeesssenecaescsessesasenecseesaesnnesaeeneeseeeees 23

STANDARD OF REVIEW ...00.....cccccccccceccssseecessecsseseceseeeceseaeeseesaeceaeseseaesaeesaeseesseseneseessaeeneeees 25
I. Federal Rule 12(D)(1) 0.0.0... ecceeceecccecccesccccseceseseseesseessneeaeeneneeceaeceaeenaeeseeesaeenseenseeseaeseneeenes 25
TI. = Federal Rule 12(D)(2) oo... cccscseeeeeseenseneceseeseesaesaeseeseeseasaesaesaesaeeessaesaeneesaeeaeeed 26
TID. Federal Rule 12(D)(6) .0...... ccc escececesssecseeeneecenecsaeessceceeeceauecceseeseeesareseeesensensaeeneeess 27

ANALYSIS ooo cece ccscsscscececeseceeesseceeaseeesaseaesaeeaasacecseeaeeneeesueessensesaeseesecesaeseaeeeeeeaeeteess 28
I. Motions Raising Discovery-Related Issues .....0..0...0.cccccecceesceesseeeeeeeneeeceeeneteaeeeanesteeteeees 29
A. SSG Defendants’ Objections to Plaintiffs’ Supplemental DisCOvery .....cccccccceeeeeseeees 29

LT. Timeliness... eee cscceeeeeeecsecaeesesaceeesecsecneseasaecaesesaesaeseaeeaeeeeaesceseeessesaserenenaeens 30

2. Personal Knowledge ..0.....cccceccecsccececsececeeseeecseeeaeceeesseeeeesseseseeeeessessesseesaesseeseeseeearerss 30

3. Inconsistency with the Complaint 0.0... ccc ccccseeeeeeceeceneceeesecseeceneeeeesetseeteeeaseneeeeens 31

4. Improper Legal Argument .0..... ccc eeeccceseesecsceeseceseeseessecseeeaeeeseeseessecsesseeeeesneteaessteeeess 32

B.  Jayaraman’s Deemed AAMISSIONS ....ccccccccccsecsesseesseeseeeceeseeeeusceseesesasessesenensesenestersseanes 33

1. Presentation of the Merits .........ccceccccecceseeeeseeseeseeseeececeeseseseeceecseenecsenseseeseeeeseeseeeeetaeees 34

2. PLEJUCICE oo... eeeeeesceescenseseeceseeseesecceesecseeeasesecueeseesseesaessesseesseessecaeesseseseaseeeeeaeeneseaeees 35

Hl. = Subject Matter Jurisdiction... cc eececcccccecesereeeecesseceeececceeaeceaceaeceesseseseseeensenees 36
A, Diversity Jur isCiction ...ccccccsccccceccesccsscsssssscescaseesecceuseceessesenesseecseeasesaesasssessesaseseaeeneereee 38
B. Federal Question Jurisdiction .....ccccccssccccccccsceessesscescssceesecseeeseseeessesseeeesseeneseueensesseeseseaes 39
1. Overview of Plaintiffs’ RICO Claim oo... esceeseeeeeeeeceeceeeeeeeeceeeaesaesaesaeeeeeeeeetaeees 40

2. Element 1: Existence of a RICO Enterprise Under Rule 12(b)(6) ........ cece 4]

L. The Boyle Test ..c.cccsccsccescssccseeseeseeseeseseeseeseescaecaceeseueeeaseaeaeesesseeseesseseeseeeseeeneenesneeatees 42

di. The Turkette Test.....ceccecceccecsssescessessesseseeseseeseeecseesecsesceseecsecseeasesensesaeeensesseeseesseeees 44

3. Element 3: Conduct of a RICO Enterprise Under Rule 12(b)(6) ....... cece eeeeeeees 46

4. Element 4: Predicate Offenses “Sounding in Fraud” Under Rule 9(b)........ ce 47

TIT. = Persomal JUrisdiction...... occ cc eeeeeeeeeeneeeaeeeesseeseeesaeeeaesaesseeseeeaeseeeseesaeenaseaees 53
A, Personal Jurisdiction Under Pennsylvania's Long-Arm Statute ....cccccecsecceseteeseeeees 54
LV. WalVED woe ee ccecneceeceeesseeececesseeseesaessaceeensscessecceseeesessaeesaeeneseeesaesarssseseseeseenseeaees 55

2. General Jurisdiction... eee eee eseeseeseeceeeeeeaeeaeesecaecseceecaecaeeeaeesseseeseaesaeeaesseesseeseeeseaes 57

3. Specific Jurisdiction 0... ee ceeceeseeceeceeeeeeeseeaeceeaeeeeseesaeceesaeesesseeecseeseeaeeaessesseseseseees 58

i. The Traditional Minimum Contacts Test .....2..ccccccccccceceececeseceneesesseesensenseessessesssees 59

a. The Contacts Prong... cccccssscesessscesseseesseceeeeseceaeeseceaeeessensessessesseeesecaseaseeaseaeees 60

b. The Reasonableness Prong........cesescecsssessesseeseeseeseeseeseeceseeseesessessesseesseneeneesesecens 64

ii. Intentional Torts “Effects” TeSt..ccccccccccccccccssceesecerececeenecsnecusecssseteesecsessaseesesseseneeseees 65

Hii. Comspiracy JUrisiction ...cccccccccccsccsscescssssssceusesssesseesseessseseesssseeesecsscuasssasesseeteseees 67
Overview of Conspiracy Jurisdiction ........ccceececcessesseestecseeseceseeecseecesensesseeeseesas 67

The Substantial Acts Prong... ececccscseeseseseeseesenseseecseesseseesesecsseaesseseceateneeaee 69

C. The Knowledge Prong.....cccccccccccecceseesessessesseesescenseeeseesaeesecaesseesessceeesseseesaesaeeaee 70

B. Statutory Personal JUrisiction.....ccccccccccccceccsseeseeseescesesevsceesceeseeseesetsenssseseseessessesseesaoes 72
1. Personal Jurisdiction under the MCLA .00..... oie eceecccsscceccccccceeeeseeccetececececsensceeeeeneess 73

2. Personal Jurisdiction under RICO occ cecescesseeceeeseesessseceeseceseceeecsessaeeesesseessestereees 74

TV. Vette once cccccceccsccesneesseecseesaeevseseeeseaaeesaeesnecnaeessesesecsseeseseesseenaecneeeseesaseeseenenseaaas 77
A, Forum Non COnveniens .......cccccccccccecscessccesesneeseseeesneesscsesaeeseusaecssusesnsecsensesecaeesssaeeaseses 78
B. Alternative FOrUin .occcscccccccccsscesccssesneesseseesesesecseessessseesessesasessesssassacessesasasesssseseesseseeesseaeas 79
C. Presumption that Plaintiffs’ Choice is Prope? ...ccccccceccccsesseseessececssesseseeseesensevaeeseneeateaes 80
D. Public and Private Interest FACtOIS ..ccccccccccscccscceeesscessesseeseeseseseeascaceeaeeseseaecsesesenesesages 81

1. Private Interest Factors ........ccccccccsccssccssseceseeesseceseceseeeseeseecesecsseesseeesscnseeeseesessseeseetens 82

2. Public Interest Factors ........cccceccesssscesscesseeseesseesseneeeseceeesecseseseeeessaseseesseneeestenseneeestees 82

El CONCIUSION Lc eeceecccseccsseeceeseeeseeesevseesevsccsacesecceeseecseessecaeeesesseseessasessassssaeesseseeseaseesenssasenees 83

STATEMENT OF FACTS

I. Background

There are three Plaintiffs. Plaintiff KGI is a Canadian corporation. Plaintiffs’ Complaint

and Jury Demand (ECF No. 1) (“Pl.’s Compl.”) at p. 1, § 1. Plaintiff KGG, a Bahamian
corporation, is a wholly owned subsidiary of KGI. Pl.’s Compl. at p. 2, § 2. Plaintiff PSI is a
Delaware corporation formed in 2007 with a principal place of business in Pittsburgh,
Pennsylvania. Pl.’s Compl. pp. 1, 10, §§ 1, 100; Plaintiffs’ Supplemental Brief in Opposition to

| SSG Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) Ex. F (ECF No. 109-6)
(“Amorose Decl.”) at pp. 2~3, Jf 4, 11. PSI is a subsidiary and sole shareholder of PISL; PISL
formed PSI to expand PISL’s business operations in the United States. Pl.’s Compl. pp. 1, 10,
1, 100; Amorose Decl. at pp. 1-2, 4] 2, 4; Plaintiffs’ Supplemental Brief in Opposition to SSG
Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) Ex. I (ECF No. 109-9) (“Pl.’s
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I’) at p. 3, 92. PISL and PSI conducted
business in the same office in Pittsburgh. Plaintiffs’ Supplemental Brief in Opposition to SSG
Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) Ex. M (ECF No. 109-13)

(“Pandyar Decl.”) at p. 2, 4 3. PNC’s branch in Pittsburgh maintained PSI’s sole bank account.
Amorose Decl. at p. 3, { 11; Pandyar Decl. at p. 2, 9 5; Declaration of Kiran Kulkarni (ECF No.
40-1) (Kulkarni Decl.”) at p. 3, § 11.

There are five corporate Defendants. PISL is an Indian company in the information
technology sector with its principal place of business in Pittsburgh. PI.’s Compl. pp. 1-2, 5-6, 10,
44 1, 5-6, 100; SSG Defendants’ Supplemental Brief in Support of Plaintiffs’ Motion to Dismiss
Ex. C (ECF No. 108-3) (‘Shyam Maheshwari Dep.”) at p. 104; Amorose Decl. at pp. 1-2, J] 2—
3; Pandyar Decl. at p. 1, § 2; Kulkarni Decl. at p. 2,76. PSAL is a Hong Kong company. Pl.’s
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 16. Value Team Corporation (“VTC”)
is a British Virgin Islands corporation. Pl.’s Compl. at p. 2, J 14. SSG Hong Kong is a Hong Kong
company and asset management fund. Pl.’s Compl. at p. 3, §f 15-20. SSG Capital Partners is a
Cayman Islands limited partnership and investment fund created in August 2009. Pl.’s Compl. at
p. 3, Jf 15-20. SSG Hong Kong is the general partner and director of operations for SSG Capital
Partners. SSG Defendants’ Supplemental Brief in Support of SSG Defendants’ Motion to Dismiss
Ex. A (ECF No. 108-1) (Cairns Dep.”) at p. 12.

There are eight individual Defendants. Madhavi is an Indian citizen, current resident of
Hyderabad, India, and Chairman of PISL. Pl.’s Compl. at p. 2, {| 7—9; Plaintiffs’ Supplemental
Brief in Opposition to SSG Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2)
Ex. A (ECF No. 109-1) (Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. A”) at p. 13;
Amorose Decl. at p. 2, § 8; Kulkarni Decl. at p. 3,710. She is said to have physically resided in
Pittsburgh and Washington State from 2010 through 2014, the timeframe when the alleged
actionable conduct occurred. Amorose Decl. at p. 2, 9 8; Kulkarni Decl. at p. 3,912. Jayaraman,
Madhavi’s husband, is an Indian citizen, and current resident of Hyderabad but allegedly lived

with his wife in Pittsburgh during part of the timeframe when the alleged actionable conduct
occurred. PI.’s Compl. at p. 2, §] 11-13; Shyam Maheshwari Dep. at p. 105; Kulkarni Decl. at p.
3, § 12. Him is a Hong Kong citizen, Hong Kong resident, Director and shareholder of VTC, and
Director and Chief Executive Officer (“CEO”) of SSG Hong Kong. PIl.’s Compl. at p. 3, Jf 25—
26; Cairns Dep. at p.13; Kulkarni Decl. at p. 2, 4. Maheshwari is an Indian citizen, resident of
Singapore and Hong Kong, Director and shareholder of VTC, and partner, co-founder, and
manager of SSG Hong Kong. Pl.’s Compl. at p. 3, § 21-24; Kulkarni Decl. at p. 2, 44. Noor is
a resident of Hong Kong and Director of VTC. Pl.’s Compl. at p. 3, § 29-30; Kulkarni Decl. at
p. 2,74. Vourloumis, Noor’s husband, is an Indonesian citizen, resident of Singapore and Hong
Kong, Director and shareholder of VTC, and partner and member of SSG Hong Kong’s advisory
committee. Pl.’s Compl. at pp. 3-4, FJ 31-34; Cairns Dep. p.13; Kulkarni Decl. at p. 2,44. Goel
is an Indian citizen, Singapore resident, and Managing Director of SSG Hong Kong. P1.’s Compl.
at p. 4, {§ 36-37; SSG Defendants’ Supplemental Brief in Support of SSG Defendants’ Motion to
Dismiss Ex. B (ECF No. 108-2) (“Dinesh Goel Dep.”) at p. 17-18.

SSG Defendants are intertwined with three corporate entities: VTC, SSG Capital Partners,
and SSG Hong Kong. SSG Defendants are equity holders in PISL and PSI. Kulkarni Decl. at p.
2, 4.4. Maheshwari, Noor, Vourloumis, and Wong control and operate VTC. Pl.’s Compl. at pp.
3-4, 4§| 24-34; Kulkarni Decl. at p. 2, J] 4. Goel, Maheshwari, Wong, and Vourloumis control and
operate SSG Hong Kong. SSG Hong Kong, Goel, Maheshwari, Wong, and Vourloumis control
and operate SSG Capital Partners. P1.’s Compl. at pp. 3-4, {| 24-34; Kulkarni Decl. at p. 2, § 4.7

The filings reference several noteworthy third parties. The Complaint twice references

Prithvi Information Solutions, LLC (Prithvi, LLC”). There is no information about Prithvi, LLC

 

' On November 15, 2019, the Court struck VTC’s notice of appearance, therefore, VTC is not
included within the “SSG Defendants” designation for the purposes of this Opinion. Order of
Court (ECF No. 106) (“Order Striking VT'C’s Appearance”) at p. 1.

7
in the record except that it received a wire transfer from PSI. Pl.’s Compl. at p. 12, §§ 121-22.
The Court deduces that it is an entity within the Prithvi family of businesses. Satish Kumar
Vuppalapati (“Satish”) is the brother of Madhavi and Managing Director of both PISL and PSI.
PL.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. A at p. 13; Plaintiffs’ Supplemental
Brief in Opposition to SSG Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2)
Ex. E (ECF No. 109-5) (P1.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. E”) at pp. 1—
2; Amorose Decl. at pp. 2-3, J 9. Satish is embroiled in the conspiracy allegations in this case
despite the fact that no allegation is specifically directed at him. Several other persons have
provided deposition testimony and declarations/affidavits attesting to facts relevant to the Court’s
jurisdictional determination. David Amorose (“Amorose”) served as Corporate Controller and
court-appointed Chief Financial Officer (“CFO”) for PISL and PSI from May 2005 to November
2013. Amorose Decl. at p. 2, 3. His duties involved finance, taxation, accounting, and payroll.
Amorose Decl. at p. 2, { 6. Guru Pandyar (“Pandyar’”) was a Pennsylvania resident who moved
to Washington State when the alleged actionable conduct occurred. He served as PISL’s Assistant
Vice President of Finance and Accounts and as a member of PSI’s management team. Amorose
Decl. at p. 3, 4 10; Pandyar Decl. at p. 1, 2. Mathur Narayanan (“Narayanan”) was Vice President
of PISL during the timeframe when the alleged actionable conduct occurred. Kulkarni Decl. at p.
6, 433. Kiran Kulkarni (“Kulkarni”) is Plaintiffs’ Director and CEO. Kulkarni Decl. at p. 1, 2.
And Peter Cairns (“Cairns”) is the Chief Operating Officer (“COO”) of SSG Hong Kong. SSG
Defendants’ Supplemental Brief in Support of Motion to Dismiss Pursuant to Federal Rules of
Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(3) (ECF No. 108) (“SSG Def.’s Supp. Br. in Supp.

of Pl.’s Mot. to Dismiss”) at p. 3 & n.4.
I. The Controversy

The timeline of events prompting this action can be broken down into three sequences: A)
the bond-circular offering by PISL, B) the timeframe when Defendants allegedly engaged in
racketeering and laundered the bond funds, and C) the aftermath leading to the filing of this
lawsuit.

A. The Bond-Circular Offering

In February 2007, PISL executed an agreement under Indian Jaw with its subsidiary, PSI,
to raise funds by issuing bonds so that PSI could conduct business in the United States. By doing
so, PISL intended to expand its business in the United States as well. Pl.’s Compl. at p. 10, § 101;
Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. | at p. 3, 2; Plaintiffs’ RICO Case
Statement (ECF No. 5) (“Pl.’s RICO Case Statement”) at p. 1. PISL issued a bond offering
circular? for $50,000,000.00 worth of coupon bonds? due in February 2012 that were convertible
to PISL shares. PI.’s Compl. at p. 10, 98; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss
Ex. Lat p. 3, { 2; Kulkarni Decl. at p. 1, { 4; Pl.’s RICO Case Statement at p. 1

Lehman Brothers invested in the bonds through Kingfisher Capital CLO Ltd. and placed

$50,000,000.00 in an escrow account at UCO Bank in Hong Kong for that investment. PI.’s

 

2 “An offering circular is a prospectus for a new security listing. It is delivered to individuals and
brokerage houses who are interested in potentially purchasing the newly issued mutual fund or
stock.” Will Kenton, Offering Circular, INVESTOPEDIA (Feb. 20, 2018), https://www.investopedi
a.com/terms/o/offeringcircular.asp.

7A coupon bond, also referred to as a bearer bond or bond coupon, is a debt obligation with
coupons attached that represent semiannual interest payments. With coupon bonds, there are no
records of the purchaser kept by the issuer; the purchaser's name is also not printed on any kind of
certificate. Bondholders receive these coupons during the period between the issuance of the bond
and the maturity of the bond.” James Chen, Coupon Bond, INVESTOPEDIA (Sept. 18, 2019),
https://www.investopedia.com/terms/c/couponbond.asp.
Compl. at p. 10, §] 102—03; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 3, 7
2. UCO Bank transferred approximately $15,000,000.00 of those bond funds to PISL. PISL, in
turn, transferred those funds to PSI so that PSI could conduct business operations in the United
States. Pl.’s Compl. at p. 10, { 104; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I
at p. 3, 92.

The locus of bond fund management was Pittsburgh. All communications among PISL
and PSI executives and Defendants about the bond funds were directed to and received from
Pennsylvania. Amorose Decl. at pp. 3, § 11. Madhavi and Jayaraman managed operations related
to the bond funds while physically residing in Pittsburgh and through electronic communications,
such as emails and telephone calls. Amorose Decl. at p. 2, § 8; Pl.’s Supp. Br. in Opp. to SSG
Def.’s Mot. to Dismiss Ex. I at p. 6, | 6. Satish assisted in the management of the bond funds in
Pittsburgh by traveling from India to Pittsburgh and through electronic communications by email
and telephone. Amorose Decl. at pp. 2~3, § 9. Pandyar also helped manage the bond funds while
physically residing in Pittsburgh and through electronic communications (email and telephone).
Amorose Decl. at p. 3, § 10.

B. Alleged Racketeering Activities

In 2008, PISL conducted business and retained employees in Pittsburgh. Plaintiffs’
Supplemental Brief in Opposition to SSG Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ.
P. 12(b)(2) Ex. C (ECF No. 109-3) (“PL.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex.
C”) at p. 2. In June 2008, Goel went on a business trip to the United States on behalf of PISL that

included a stop in Pittsburgh. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. A at pp.

10
5—6, 11-12, 14.* Plaintiffs allege that a racketeering conspiracy formed, at least in part, as a result
of that trip.

On September 15, 2008, Lehman Brothers filed petitions for bankruptcy in the United
States and overseas. Pl.’s Compl. at p. 10, § 105. On or about August 3, 2010, Lehman Brothers
sold its interest in its PISL bonds to VTC and SSG Capital Partners for approximately
$15,500,000.00. Pl.’s Compl. at p. 10, § 106; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss
Ex. I at pp. 2—3, § 2; Pl.’s RICO Case Statement at p. 2. The allegations here arise from SSG
Defendants’ alleged conspiracy to launder the bond funds between 2010 and 2014 through UCO
Bank and Hang Seng Bank in Hong Kong, Key Bank in Washington State, and PNC Bank in
Pittsburgh. PI.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 3, 2; Pl.’s RICO
Case Statement at p. 2.

Plaintiffs assert that the conspiracy was facilitated by two sham Memorandums of
Understanding (“MOUs”): one between PISL and SSG Capital Partners, the other between PISL
and VTC. These MOUs purported to restructure PISL coupon bonds, conditional on SSG Capital
Partners and VTC paying non-refundable deposits to PISL as gestures of good faith. PI.’s Supp.
Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 3, § 2; Pl.’s RICO Case Statement at p. 2.
On September 6, 2010, PISL entered into agreements with SSG Capital Partners and VTC (“SSG
Capital Partners Agreement #1” and “VTC Agreement #1,” respectively). Pl.’s Compl. at pp. 10—
11, {J 107, 111. On September 8, 2010, SSG Capital Partners and PISL executed an addendum to
SSG Capital Partners Agreement #1 requiring SSG Capital Partners to pay a $4,000,000.00 non-

refundable deposit to PISL as confirmation of SSG Capital Partners’ commitment to the

 

* The exhibits to Plaintiffs’ Supplemental Brief in Opposition to SSG Defendants’ Motion to
Dismiss are not consecutively paginated and violate L.R. 5.1(E), therefore, the Court’s pagination
reflects the page numbers for each exhibit as applied by EM/ECF.

11
restructuring process. Pl.’s Compl. at pp. 10-11, 44 108-09. VTC and PISL entered an addendum
to VTC Agreement #1 requiring VTC to pay a $16,200,000.00 deposit with PISL that same day
for the same reason. PI.’s Compl. at p. 11, 9112. These non-refundable deposits allegedly violated
Indian law. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 3, § 2; Pl.’s RICO
Case Statement at p. 1.

At the time of the “restructuring,” SSG Capital Partners and SSG Hong Kong owed
$4,000,000.00 to PISL under SSG Capital Partners Agreement #1, the same sum as the non-
refundable deposit stipulated in the addendum to that agreement. Pl.’s Compl. at p. 13, § 128.
PASL transferred $4,000,000.00 at SSG Defendants’ behest to SSG Capital Partners’ bank account
with DBS Bank Ltd. in Hong Kong. PIl.’s Compl. at p. 13, § 129; Pl.’s Supp. Br. in Opp. to SSG
_ Def.’s Mot. to Dismiss Ex. [ at p. 19. SSG Capital Partners then allegedly distributed that sum
among all SSG Defendants. PI.’s Compl. at p. 13, 9 130. Similarly, VTC owed $18,900,000.00 to
PSI under VTC Agreement #1. Pl.’s Compl. at p. 13, § 131. VTC entered a second restructuring
agreement with PISL on December 20, 2010 (“VTC Agreement #2”) and then allegedly used a
similar scheme as SSG Capital Partners to launder the bond funds. By June 17, 2011, VTC had
allegedly distributed $18,900,000.00 of bond funds among Defendants. Pl.’s Compl. at pp. 13—
14, 4§[ 131-141.

Plaintiffs accuse Madhavi of being the mastermind behind these illicit distributions. As
Chairman of PISL and the sole shareholder of PSI at the time, Madhavi was in control of all funds
PISL received from PSI. She is alleged to have abused her position to defraud Plaintiffs of the
bond funds through a series of wire transfers. These transfers are described in Plaintiffs’ RICO
Case Statement and are described below. PIl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss

Ex. Lat p. 6, § 6; Kulkarni Decl. at p. 3, 49.

12
1. PISL Transfers $35,000,000.00 to PISL’s Washington State Account.

On or about October 29, 2010, Bank of New York Mellon, at PISL’s behest, transferred
approximately $35,000,000.00 of bond funds from PISL’s UCO Bank escrow account in Hong
Kong to PISL’s Key Bank account in Washington State. Pl.’s Compl. at pp. 11-12, § 117;
Plaintiffs’ Supplemental Brief in Opposition to SSG Defendants’ Motion to Dismiss Pursuant to
Fed. R. Civ. P. 12(b)(2) Ex. J (ECF No. 109-10) (“PI.’s Supp. Br. in Opp. to SSG Def.’s Mot. to
Dismiss Ex. J’) at p. 5, Jb; Pl.’s RICO Case Statement at p. 1.

2. PISL Transfers $35,000,000.00 to PSI’s Pittsburgh Account.

On November 2, 2010, PISL wired approximately $35,000,000.00 in bond funds from its
Key Bank account in Washington State to PSI’s PNC Bank account in Pittsburgh. Pl.’s Compl. at
pp. 11-12, | 118; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, 4b; Pl.’s
RICO Case Statement at p. 3.

3. PSI Transfers $8,000,000.00 to Prithvi, LLC’s Washington State Account.
On or about November 3, 2010, PSI wired approximately $8,000,000.00 to Prithvi, LLC
in Washington State. Pl.’s Compl. at p. 12, § 121; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to
Dismiss Ex. J at p. 5, § b; Pl.’s RICO Case Statement at p. 3.

4. PSI Transfers $7,000.000.00 to PISL (Account Unknown).

 

On or about November 3, 2010, PSI transferred approximately $7,000,000.00 back to
PISL. Pl.’s Compl. at p. 12, § 123; Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at

p. 5, {b; Pl.’s RICO Case Statement at p. 3.°

 

> Neither Plaintiffs’ Complaint nor Plaintiffs’ RICO Statement specifies which PISL bank account
received the $7,000,000.00 in bond funds (i.e., PISL’s Hong Kong bank account, PISL’s
Washington State account, or some other PISL account). Compare PL.’s Compl. at p. 12, J 123,
with Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, 4 b.

13
5. PSI Transfers $20,400,000.00 to PASL’s Hong Kong Account.

On or about November 3, 2010, PSI transferred approximately $20,400,000.00 to PASL’s
Hang Seng Bank account in Hong Kong. PI.’s Compl. at p. 12, §/ 124; Pl.’s Supp. Br. in Opp. to
SSG Def.’s Mot. to Dismiss Ex. J at p. 5, { b; PL.’s RICO Case Statement at p. 3.

6. PASL Transfers $4,.000,000.00 to SSG Capital Partners’ Hong Kong Account.

On November 12, 2010, PASL transferred $4,000,000.00 of the $20,400,000.00 worth of
bond funds in its Hang Seng Bank account in Hong Kong to SSG Capital Partners’ DBS Bank
account in Hong Kong. PIl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, § b;
Kulkarni Decl. at p. 7, § 37; Pl.’s RICO Case Statement at p. 3.

7. PASL Transfers $16,400,000.00 to VTC’s Singapore Account.

On or about November 12, 2010 and November 23, 2010, PASL transferred
$16,400,000.00 of the $20,400,000.00 in bond funds it originally received from PSI from its Hang
Seng Bank account in Hong Kong to VTC’s UBS AG Bank account in Singapore. PI.’s Supp. Br.
in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, § b; Kulkarni Decl. at p. 7, § 38; Pl.’s RICO
Case Statement at p. 3.

8. PISL Transfers $2,500,000.00 to PSIJ’s Pittsburgh Account.

On or about May 27, 2011 and June 15, 2011, PISL transferred $2,500,000.00 of the
$7,000,000.00 in bond funds it originally received from PSI back again to PSI’s PNC Bank account
in Pittsburgh. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, § b; Pl.’s RICO
Case Statement at p. 3.

9. PSI’s Transfers $2.500,000.00 to PSAL’s Hong Kong Account.

 

PSI ultimately transferred $2,500,000.00 in bond funds from its PNC Bank account in

Pittsburgh to PSAL’s Hang Seng Bank account in Hong Kong. Pandyar Decl. at p. 3, § 12; Pl.’s

14
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, { b; Pl.’s RICO Case Statement at
p. 3. This wire transfer was initially thwarted, however, by an investigation by PNC Bank in
Pittsburgh. °

i, PSI Initially Fails to Transfer $2,500,000.00.

 

On May 25, 2011, PSI tried to wire $2,500,000.00 in bond funds from its PNC Bank
account in Pittsburgh to PSAL’s Hang Sen Bank account in Hong Kong at Goel’s request. Pandyar
Decl. at p. 2, 7. On May 27, 2011, Pandyar informed Goel that the transfer failed because it was
under investigation by PNC Bank. Pandyar Decl. at p. 3, ¥ 10.

il. PSI Transfers $1,000,000.00 to PSAL’s Hong Kong Account.

That same day, Pandyar successfully executed a $1,000,000.00 wire transfer of bond funds
from PSI’s PNC Bank account in Pittsburgh to PSAL’s Hang Seng Bank account in Hong Kong.
Pandyar Decl. at p. 3, § 10.

iii. PSI Transfers $1,500,000.00 to PSAL’s Hong Kong Account.

On June 15, 2011, Pandyar informed Goel by email that he successfully wired an additional
$1,500,000.00 from PSI’s PNC Bank account in Pittsburgh to PSAL’s Hang Seng Bank account
in Hong Kong. Pandyar Decl. at p. 3, ¥ 11.

10. PSAL Transfers $2,500,000.00 to VIC’s Account.
On or about June 17, 2011, PSAL transferred $2,500,000.00 in its Hang Seng Bank account

in Hong Kong that it had just received from PSI to VTC’s UBS AG Bank account in Singapore.

 

° Plaintiffs’ RICO Statement and the Kulkarni Declaration state that the transfers occurred on May
28, 2011 and June 16, 2011, while the Pandyar Declaration states that the transfers occurred on
May 27, 2011 and June 15, 2011. Given Pandyar’s intimate knowledge of PISL and PSI’s daily
operations, the Court will defer to his dates. Compare P1.’s RICO Case Statement at p. 3, and Pl.’s
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, § b, and Kulkarni Decl. at p. 6, J
30, with Pandyar Decl. at pp. 2-3, Jf 7-10.

15
PI.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, § b; Kulkarni Decl. at pp. 6-7,
{| 30, 38; Pl.’s RICO Case Statement at p. 3.
11. PSAL Transfers $10,000.00 to VTC’s Account.

On or about January 23, 2013, PASL wired $10,000.00 from its Hang Seng Bank account
in Hong Kong to VIC’s UBS AG Bank account in Singapore. Pl.’s Supp. Br. in Opp. to SSG
Def.’s Mot. to Dismiss Ex. J at p. 5, 4 b; Pl.’s RICO Case Statement at p. 3.

12. PASL Withdraws $28,000.00.

On or about October 9, 2014, PASL withdrew $28,000.00 from its Hang Seng Bank
account in Hong Kong. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. J at p. 5, J b;
Pl.’s RICO Case Statement at p. 3.

C. The Aftermath

During a series of emails exchanged on January 16 and 17, 2012, Pandyar confirmed to
Narayanan that of the original $35,000,000.00 in bond funds that were distributed, $4,000,000.00
were wired to SSG Capital Partners, $18,900,000.00 were sent to VTC, and the remainder were
sent to other entities or used as PISL’s working capital. Kulkarni Decl. at pp. 6-7, 7] 33-36. The
$4,000,000.00 in bond funds received by SSG Capital Partners and the $18,900,000.00 in bond
funds received by VTC were listed as accounts receivable on PSI’s books. Kulkarni Decl. at p.
7, § 39.

Defendants allegedly disguised their racketeering conspiracy in several ways. Pl.’s Compl.
at pp. 13-14, 7§ 131-41. They used MOUs and related addenda to create the appearance that SSG
Capital Partners, VTC, and PISL restructured PISL bonds, when in fact they were stealing and
laundering them. Kulkarni Decl. at p. 8, [ 40. They tried to hide their scheme by creating bogus

accounts receivable in PSI’s books, and in doing so mischaracterized the wire transfers as loans

16
from PSI to SSG Capital Partners, SsG Hong Kong, and VTC. PIl.’s Supp. Br. in Opp. to SSG
Def.’s Mot. to Dismiss Ex. I at pp. 3, 6, Jf 2, 6; Pl.’s RICO Case Statement at p. 2. They also
created PSAL to serve as a sham pass-through entity for laundering the stolen bond funds. PI.’s
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 3, § 2. On or about October 27, 2016,
Kyko sent SSG Capital Partners, SSG Hong Kong, VTC, and Maheshwari demand letters
requesting payments of amounts owed according to PSI’s books and records. Defendants denied
that any amounts were owed. Plaintiffs uncovered Defendants’ alleged illicit conduct in
November 2016 and sued. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 3, J
2; Pl.’s RICO Case Statement at p. 2.
UE. Procedural History

Before this action began, prior civil and bankruptcy litigation involving both parties took
place in Washington State. A federal criminal indictment against one of SSG Defendants—
Madhavi—was also issued in the Western District of Washington. Those other matters provide
some perspective on this case.

A. Civil Litigation in Washington State and Hong Kong

The parties previously litigated fraud factoring allegations in the Superior Court for King
County, Washington, as well as in the United States Bankruptcy and District Courts for the

Western District of Washington.’ Pl.’s Compl. at p. 2, 9 10. The parties also litigated letters of

 

7 A factoring agreement is a financial transaction where a business sells its accounts receivable—
the balance of money due to a firm for goods or services delivered or used but not yet paid for—
to a third party at a discounted price. Adam Barone, Factor, INVESTOPEDIA (Apr. 14, 2019),
https://www.investopedia.com/terms/f/factor.asp; Will Kenton, Accounts Receivable (AR),
INVESTOPEDIA (Oct. 4, 2019), https://www.investopedia.com/terms/a/accountsreceivable.asp; see
also Factor, BLACK’S LAW DICTIONARY (11th ed. 2019) (“4. Someone who buys accounts
receivable at a discount <the company sold its receivables to a factor at only 5% of their stated
value[>].”); Factoring, BLACK’S LAW DICTIONARY (11th ed. 2019) (“The buying of accounts

17
request issued by the United States District Court for the Western District of Washington in Hong
Kong.

1. The Unconsolidated Washington Federal District Court Case

 

On June 17, 2013, KGI and KGG (collectively, as in this case, “Kyko”) filed a complaint
in the United States District Court for the Western District of Washington, alleging a fraud
factoring scheme against PISL; Prithvi Catalytic, Inc. (‘PCI’); PSI; Prithvi, LLC; Inalytix, Inc.
(“Inalytix’”); International Business Solutions, Inc. (‘IBS”); Avani Investments, Inc. (“Avani”);
Ananya Capital Inc. (“Ananya”); Madhavi; Jayaraman;® Pandyar; Jane Doe Pandyar (Pandyar’s
wife); Srinivas Sista (“Srinivas”); Lalita Sista (“Lalita”—Srinivas’ wife);? DCGS, Inc. (“(DCGS”);
EPP, Inc. (“EPP”); Financial Oxygen, Inc. (‘FOI’); Huawei Latin American Solutions, Inc.
(“HLAS”); and L3C, Inc. (““L3C”). Compl. at pp. 1-2, Kyko Global, Inc. v. Prithvi Info. Solutions
Ltd. (W.D. Wash. June 17, 2013) (Case No. 2:13-cv-01034-MJP). This will be referred to as the
“unconsolidated Washington federal district court case.”

The eight-count complaint specifically alleged fraud (Count I, negligent or intentional
misrepresentation (Count II), conversion (Count IID, breach of guarantees (Count IV), temporary
and preliminary injunctive relief (Count V), civil RICO—wire and mail fraud (Count VJ), civil
RICO—financial institution fraud (Count VID, and unjust enrichment (Count VII). /d. at pp. 19-
26, 57-103. The court later granted partial summary judgment in favor of Jayaraman and

dismissed both Pandyar and his wife. Order Granting Part Defendant Anandhan Jayaraman’s

 

receivable at a discount. The price is discounted because the factor (who buys them) assumes the
risk of delay in collection and loss on the accounts receivable.”).

8 Jayaraman’s name was spelled “Jagaraman” in that complaint.

” At that time, Lalita Sista was identified as John Doe Sista.

18
Motion for Summary Judgment at p. 1, Kyko Global, Inc. v. Prithvi Information Solutions Ltd.
(W.D. Wash. June 4, 2014) (Case No. 2:13-cv-1034-MJP); Stipulated Judgment of Dismissal of
Guru Pandyar and Jane Doe Pandyar Pursuant to Fed. R. Civ. P. 41(a)(2) at p. 1, Kyko Global,
Inc. v. Prithvi Info. Solutions Ltd. (W.D. Wash. Nov. 5, 2014) (Case No. 2:13-cv-1034-MJP).
Following a bench trial, the district court entered judgment against PISL; Prithvi, LLC; PCI; PSI;
Inalytix; Avani; Ananya; Madhavi; DCGS; EPP; FOI; HLAS; and L3C in the amount of
$17,568,854.00. Judgment in a Civil Case at p. 1, Kyko Global, Inc. v. Prithvi Info. Solutions Ltd.
(W.D. Wash. September 6, 2013) (Case No. 2:13-cv-01034-MJP).
2. The Washington Superior Court and Federal Bankruptcy Court Cases

On December 6, 2013, Kyko filed a Notice of Filing of Foreign Judgment against PISL
and other defendants in the Superior Court for King County, Washington. Notice of Foreign
Judgment at p. 1, Kyko Global Inc. v. Prithvi Information Solutions Ltd. (Sup. Ct. King Cnty.,
Wash., December 6, 2013) (Case No. 13-2-41165-2-SEA). This will be referred to as the
“Washington Superior Court case.” On June 17, 2014, Srinivas and Lalita filed for Chapter 7
bankruptcy. Petition at p. 1, In Re Sistas, (W.D. Wash. June 17, 2014) (Case No. 14-14670). On
July 30, 2014, Kyko filed an Adversary Complaint to the Sistas’ Chapter 7 bankruptcy proceeding
in the United States Bankruptcy Court for the Western District of Washington against PISL, PSL
and other entities not named in this action. Adversary Complaint at p. 1, In re Sista (W.D. Wash.
July 30, 2014) (Case No. 14-01316). This will be referred to as the “adversary Washington federal
bankruptcy court case.” The adversary Washington federal bankruptcy court case was later
consolidated with the Washington federal district court case. Order Granting Plaintiffs’ Motion

for Withdrawal of Reference at pp. 1-2, Kyko Global Inc. v. Srinivas Sista (W.D. Wash. Feb. 9,

19
2015) (Case No. 2:18-13-cv-01034). From that point, they will be referred to collectively as the
“consolidated Washington federal district court case.”
3. The Consolidated Washington Federal District Court Case

On September 16, 2015, Plaintiffs amended their complaint in the consolidated
Washington federal district court case to assert the same six counts as before. First Amend. Compl.
at pp. 1-26, {fF 1-103, Kyko Global, Inc. v. Prithvi Info. Solutions, Ltd. (W.D. Wash. Sept. 16,
2015) (Case No. 2:13-cv-01034). The only distinction between the original complaint in the
unconsolidated Washington federal district court case and the first amended complaint in the
consolidated Washington federal district court case was that the latter clarified that PISL is an
Indian corporation, not a Pennsylvania corporation. Jd. at p.2 & n.3.

On February 8, 2016, the King County Superior Court appointed Kyko as collection agent
for receivables owed to PSI, its subsidiaries, and its affiliates. As a result of the litigation before _
the King County Superior Court, Kyko is now a controlling shareholder of PSI. Pl.’s Compl. at p.
2, 4 4; Order Permitting Kyko Global Inc. and Kyko Global GmbH to Act as Collection Agent for
Prithvi Solutions Inc. at pp. 1-2, Kyko Global Inc. v. Prithvi Information Solutions Ltd. (Sup. Ct.
King Cnty., Wash., Feb. 8, 2016) (Case No. 13-2-41165-2-SEA). From May 31, 2016 to June 1,
2016, the district court conducted a bench trial. On June 30, 2016, the district court entered final
civil judgment in favor of Kyko’s first claim for fraud, second claim for negligent
misrepresentation, and third claim for conversion against Madhavi; Srinivas; Lalita; PISL;
Ananya; Avani; DCGS; EPP; FOI; HLAS; IBS; Prithvi, LLC; PISI; and Inalytix in the amount of
$33,579,660.00. Civil Judgment at pp. 1-3, Kyko Global, Inc. v. Prithvi Info. Solutions, Ltd.
(W.D. Wash., June 30, 2016) (Case No. 2:13-cv-01034). The district court also entered final civil

judgment in favor of Kyko’s fourth claim for civil RICO against Madhavi; Srinivas; Lalita; PISL;

20
Ananya; Avani; DCGS; EPP; FOI; HLAS; IBS; L3C; Prithvi, LLC; PISI; and Inalytix for treble
damages in the amount of $100,738,980.00. Jd. at p. 4. The allegations as to the fraud factoring
scheme litigated in the consolidated Washington federal district court case and related judgments
garnished in the King County Superior Court case are unrelated to the racketeering allegations
here. Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. I at p. 9, § 20; Pl.’s RICO Case
Statement at pp. 4, 7 (“No civil judgments have been entered regarding Defendants’ conduct at
issue in this case.”).

4, The Civil Case in Hong Kong

 

On February 16, 2017, the United States District Court for the Western District of
Washington issued a Letter of Request (“LOR”) to the Hong Kong Special Administrative Region.
The LOR described the litigation in Washington State and noted that Kyko was appointed as
collection agent for PSI, thereby entitling it to obtain funds to satisfy the judgment in the
consolidated Washington federal district court case. The LOR requested that the High Court of
the Hong Kong Special Administrative Region compel Maheshwari, Vourloumis, and Him to
appear as witnesses in their personal capacities in Hong Kong to provide deposition testimony
regarding the receivables of SSG Capital Partners and VTC. Request for Judicial Assistance to
the High Court of the Hong Kong Special Administrative Region, Court of First Instance at pp. 1—
10, Kyko Global, Inc. v. Prithvi Info. Solutions, Ltd. (W.D. Wash., Feb. 16, 2017) (Case No. 2:13-
cv-01034). On May 10, 2017, Kyko filed an originating summons as applicants in the High Court
of the Hong Kong Special Administrative Region’s Court of First Instance. On January 30, 2018,
the Western District of Washington issued a renewed LOR. Request for Judicial Assistance to the

High Court of the Hong Kong Special Administrative Region, Court of First Instance at pp. 1-10,

21
Kyko Global, Inc. v. Prithvi Info. Solutions, Ltd. (W.D. Wash., Jan. 30, 2018) (Case No. 2:13-cv-
01034).

On July 24, 2018, Master Reuden Lai Tat-Cheung issued an ex parte examination order
requiring Maheshwari, Vourloumis, and Him to give oral testimony in response to the LORs. On
October 31, 2018, respondents Maheshwari, Vourloumis, and Him applied for the examination
order to be set aside. They also applied for the originating summons to be struck, arguing that the
High Court of the Hong Kong Special Administrative Region did not have jurisdiction, that the
Western District of Washington did not have jurisdiction, that the order contravened the Protection
of Trading Interests Ordinance of 1980, Cap. 471, §§ 6, 8 (H.K.), that the order was an abuse of
process, and that there was.a material non-disclosure in Kyko’s application. Miscellaneous
Proceedings No 1082 of 2017, [2019] HKCFI 1-16. On July 16, 2019, Madam Recorder Yvonne
Cheng SC granted respondents request, struck the originating summons, and set the examination
order aside. Jd. at 90.

B. Criminal Litigation in Washington State

On December 13, 2017, a grand jury in the Western District of Washington issued a twenty-
one-count indictment against Madhavi, Satish, Srinivas, and Pandyar for crimes arising from the
factoring fraud scheme. PI.’s Compl. at p. 2, { 10; Indictment at p. 1, United States v. Vuppalapati
(W.D. Wash. Dec. 13, 2017) (Case No. 2:17-cr-00317).!° They were specifically indicted for wire
fraud, willfully failing to pay over employment taxes, and a money laundering conspiracy.

Indictment at pp. 4-15, Jf 19-58, United States v. Vuppalapati (W.D. Wash. Dec. 13, 2017) (Case

 

'0 Another indicted defendant not referenced in this case whatsoever was Gyry Orasad Rai
Oabdtar. Indictment at p. 2, 1-5, United States v. Vuppalapati (W.D. Wash. Dec. 13, 2017)
(Case No. 2:17-cr-00317).

22
No. 2:17-cr-00317). On February 19, 2019, the district court accepted Pandyar’s guilty plea as to
counts fifteen and twenty-one of the indictment. Acceptance of Plea of Guilty, Adjudication of
Guilt and Notice of Sentencing at p. 1, United States v. Vuppalapati (W.D. Wash. Feb. 19, 2019)
(Case No. 2:17-cr-00317). To the best of the Court’s knowledge, none of the other defendants are
in custody. It is unclear whether the criminal case in the Western District of Washington is relevant
to civil allegations asserted in this case.'! |

C. Litigation in this Forum

On September 26, 2018, Plaintiffs filed their ten-count Complaint and Jury Demand in this
Court. PI.’s Compl. at 1. They claimed breach of fiduciary duty, aiding and abetting breach of
fiduciary duty, concert of action, conversion, conspiracy, and racketeering against all Defendants.
Pls Compl. at pp. 15-29, 9] 148-288. They claimed breach of contract, promissory estoppel,
and unjust enrichment against SSG Capital Partners, SSG Hong Kong, and VTC. PI.’s Compl. at
pp. 29-32, §] 289-318. Finally, they claimed breach of contract against PISL. Pl.’s Compl. at
pp. 32, #4] 318-23. For the purpose of jurisdiction, Plaintiffs alleged that PISL, VTC, SSG Capital
Partners, SSG Hong Kong, PASL, Jayaraman, Maheshwari, Him, Noor, Goel, and Vourloumis
formed a criminal conspiracy involving fraudulent activities that took place in Pittsburgh. Pl.’s
Compl. at pp. 4-9, 49 42-43, 51, 54-55, 59-60, 64-65, 69-70, 73-74, 77-78, 81-82, 85-86, 89-—
90. In the alternative that there was no criminal conspiracy, Plaintiffs alleged that PISL, VTC,
SSG Capital Partners, SSG Hong Kong, PASL, Jayaraman, Maheshwari, Him, Goel, Noor, and

Vourloumis nevertheless engaged in fraudulent loan transactions putting them within the

jurisdiction of this Court. PI.’s Compl. at pp. 4—9, 4] 44, 48-49, 53, 56-58, 61-63, 66-68, 71-72,

 

'l Plaintiffs’ RICO Case Statement filed on September 27, 2018 states that there have been no
criminal convictions for violations of any predicate act to the RICO statute. Pl.’s RICO Case
Statement at p. 3.

23
75~76, 79-80, 83-84, 87-88, 91-93. Plaintiffs asserted that this Court has personal jurisdiction
and subject matter jurisdiction over their claims. Pl.’s Compl. at p. 9, ff 94-95.

On January 15, 2019, SSG Defendants filed a motion to dismiss. SSG Def.’s Mot. to
Dismiss at p. 1. On February 28, 2019, Plaintiffs filed their response. Plaintiffs’ Brief in
Opposition to SSG Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil Procedure
12(b)(1), 12(b)(2), and 12(b)(6) (ECF No. 39) (“PI.’s Br. in Opp. to SSG Def.’s Mot. to Dismiss”)
at p. 1. On March 12, 2019, Plaintiffs filed their reply. SSG Defendants’ Reply in Support of
Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6)
(ECF No. 43) (SSG Def.’s Reply to Pl.’s Opp. to SSG Def.’s Mot. to Dismiss”) at p. 1.

On November 11, 2019, Jayaraman filed a motion to dismiss. Jayaraman’s Mot. to Dismiss
at p. 1. On December 16, 2019, Plaintiffs filed their response. Plaintiffs’ Brief in Opposition to
Defendant Anandhan Jayaraman’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure
12(b)(1), 12(b)(2), and 12(b)(6) (ECF No. 110) (“PI.’s Br. in Opp. to Jayaraman’s Mot. to
Dismiss”) at p. 1. Jayaraman filed his reply on December 23, 2019. Reply Brief in Support of
Motion to Dismiss by Anandhan Jayaraman (ECF No. 112) (“Jayaraman’s Reply”) at p. 1. On
December 29, 2019, Plaintiffs filed a motion to strike Jayaraman’s reply. Pl.’s Mot. to Strike
Jayaraman’s Reply at p. 1. Jayaraman’s response was filed on January 12, 2020. Response in
Opposition to Plaintiffs [sic] Motion to Strike Jayaraman Reply Brief in Support of Motion to
Dismiss (ECF No. 118) (‘Jayaraman’s Br. in Opp. to PI.’s Mot. to Strike Jayaraman’s Reply”) at
p. 1. On January 15, 2020, Jayaraman filed a motion to withdraw admissions. Jayaraman’s Mot.
to Withdraw Admissions at p. 1. Plaintiffs filed a response on January 29, 2020. Plaintiffs’
Response to Defendant Anandhan Jayaraman’s Motion to Withdraw Admissions (ECF No. 120)

(“PIL.’s Br. in Opp. to Jayaraman’s Mot. to Withdraw Admissions”) at p. 1.

24
In December 2019, the parties supplemented their filings and concluded jurisdictional
discovery. SSG Def.’s Supp. Br. in Supp. of Pl.’s Mot. to Dismiss at p. 1; Plaintiffs’ Supplemental
Brief in Supposition to SSG Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2)
(ECF No. 109) (“PI.’s Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss’) at p. 1; Order at pp. 1—
2, Kyko Global, Inc. v. Prithvi Info. Solutions Ltd. (W.D. Pa. Oct. 22, 2019) (Case No. 2:18-cv-
1290-WSS). The issues presented by all of the outstanding motions are now ripe for determination.

STANDARD OF REVIEW

There are three relevant standards of review at issue in Defendants’ motions to dismiss:

Federal Rule of Civil Procedure (“Rule”) 12, subsections (b)(1), (b)(2), and (b)(6).
I. Federal Rule 12(b)(1)

Under Rule 12(b)(1), a court must grant a motion to dismiss if there is a lack of subject
matter jurisdiction. FED. R. Civ. P. 12(b)(1). A plaintiff bears the burden of persuasion that federal
jurisdiction is present. Saint Vincent Health Ctr. v. Shalala, 937 F. Supp. 496, 501 (W.D. Pa.
1995) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)). The
threshold to survive a motion to dismiss under Rule 12(b)(1) is lower than under Rule 12(b)(6).
Lunderstadt v. Colafella, 886 F.2d 66, 70 (3d Cir. 1989). This is because dismissal for lack of
jurisdiction cannot be predicated on the mere probability that a plaintiff's legal theories are false;
a court will only dismiss for a lack of jurisdiction if a plaintiff's legal theories 1) are solely
proffered to obtain federal jurisdiction but otherwise are immaterial, or 2) are “insubstantial on
their face.” Growth Horizons, Inc. v. Del. Cnty., Pa., 983 F.2d 1277, 1280 (3d Cir. 1993) (quoting

Bell v. Hood, 327 U.S. 678, 773, 776 (1946).

25
II. Federal Rule 12(b)(2)

Rule 12(b)(2) requires a court to dismiss a case when a court lacks personal jurisdiction
over a defendant. FED. R. Civ. P. 12(b)(2). A court must analyze jurisdictional contacts on a
claim-by-claim basis. Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 104 (3d Cir. 2004). A
defendant bears the initial burden of raising personal jurisdiction as a defense. See FED. R. CIv. P.
12(h)(1). When a defendant raises that defense, the burden shifts to a plaintiff to establish personal
jurisdiction. O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (d Cir. 2007). If there
is no evidentiary hearing, a plaintiff must make a prima facie case by furnishing facts that establish
with reasonable particularity that personal jurisdiction exists. Provident Nat’] Bank v. Cal. Fed.
Sav. & Loan Ass’n, 819 F.2d 434, 437 Gd Cir. 1987) (citing Gehling v. St. George’s Sch. of Med.,
Ltd., 773 F.2d 539, 542 (Gd Cir. 1985)). If a court holds an evidentiary hearing, the standard of
proof elevates to a preponderance of the evidence standard. LaRose v. Sponco Mfg., Inc., 712 F.
Supp. 455, 458-59 (D.N.J. 1989) (citing Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280,
1285 (9th Cir. 1977)); Hufnagel v. Ciamacco, 281 F.R.D. 238, 244 (W.D. Pa. 2012) (citing cases).
If a plaintiff meets his burden, then the burden shifts back to a defendant to present a compelling
case that personal jurisdiction is unreasonable. Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141,
142 & n.1 Gd Cir. 1992) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

A plaintiff's case cannot merely rely on the pleadings but must be supported by sworn
affidavits or other competent evidence. Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d
61, 66 &n.9 (3d Cir. 1984). All allegations made by a plaintiff are accepted as true and all disputed
facts are construed in a plaintiff’s favor. Carteret, 954 F.2d at 142 & n.1. To that end, any
conflicts between the evidence submitted by a plaintiff and a defendant are construed in a

plaintiff's favor. In re Enter. Rent-A-Car Wage & Hour Empl.’t Practices Litig., 735 F. Supp. 2d

26
277, 307 (W.D. Pa. 2010). If a plaintiff initially fails to meet his burden but makes factual
allegations suggesting that the requisite contacts exist, a court can order jurisdictional discovery
to ameliorate the jurisdictional inquiry. Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456
(3d Cir. 2003).

Tl. Federal Rule 12(b)(6)

A motion to dismiss filed pursuant to Rule 12(b)(6) tests the legal sufficiency of the
complaint. Kost v. Kozakiewicz, | F.3d 176, 183 Gd Cir. 1993). A plaintiff must allege sufficient
facts that, if accepted as true, state a claim for relief that is plausible on its face. See Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A
court must accept all well-pleaded factual allegations as true and view them in the light most
favorable to a plaintiff. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); see
also DiCarlo v. St. Marcy Hosp., 530 F.3d 255, 262-63 (3d Cir. 2008). Although this Court must
accept the allegations in the Complaint as true, it is “not compelled to accept unsupported
conclusions and unwarranted inferences, or a legal conclusion couched as a factual allegation.”
Baraka v. McGreevey, 481 F.3d 187, 195 Gd Cir. 2007) (citations omitted).

The “plausibility” standard required for a complaint to survive a motion to dismiss is not
akin to a “probability” requirement, but asks for more than sheer “possibility.” Jgbal, 556 U.S. at
678 (citing Twombly, 550 U.S. at 556). In other words, a complaint’s factual allegations must be
enough to raise a right to relief above the speculative level, on the assumption that all the
allegations are true even if doubtful in fact. Twombly, 550 U.S. at 555. Facial plausibility is
present when a plaintiff pleads factual content that allows the court to draw the reasonable
inference that a defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Even if the

complaint’s well-pleaded facts give rise to a plausible inference, that inference alone will not

27
entitle a plaintiff to relief. Jd. at 682. A complaint must support the inference with facts to
plausibly justify that inferential leap. Jd.

Generally, a court may not consider extraneous documents when reviewing a motion to
dismiss. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (Gd Cir. 1997). If matters
outside the pleadings are presented to, and not excluded by, the court, a motion to dismiss must
be converted to a motion for summary judgment. See FED. R. Civ. P. 12(d). When reviewing the
sufficiency of a complaint, however, a court may consider attachments to it without converting the
motion into one for summary judgment as long as they are integral to the allegations in the
complaint and are indisputably authentic. See In re Burlington, 114 F.3d at 1426 (holding that a
court may consider a “document integral to or explicitly relied upon in the complaint.” (citations
omitted)); ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994) (same); Fallon v. Mercy
Catholic Med. Ctr. of Se. Penn., 877 F.3d 487, 493 (3d Cir. 2017) (same); FED. R. Civ. P. 10(c)
(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all
purposes.”); see also Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196
(3d Cir. 1993) (holding that a court may consider an “undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the
document.”).

ANALYSIS

Pending here are three discovery motions and two motions to dismiss. Jayaraman moves
to withdraw admissions made relating to issues of personal jurisdiction. SSG Defendants move to
strike Plaintiffs’ jurisdictional discovery. Plaintiffs move to strike Jayaraman’s reply and
jurisdictional discovery submitted in the form of affidavits in support of his motion to dismiss.

More substantively, the parties dispute subject matter jurisdiction under Rule 12(b)(1), personal

28
jurisdiction under Rule 12(b)(2), venue under Rule 12(b)(3), and the sufficiency of the allegations
under Rule 12(b)(6). For the reasons given below, the Court will deny SSG Defendants’ motion
to strike Plaintiffs’ jurisdictional discovery. The Court will grant Plaintiffs’ motion to strike
Jayaraman’s reply as to jurisdictional discovery in support of his motion to dismiss. It will deny
Jayaraman’s motion to withdraw admissions. The Court will decline to strike SSG Defendants’
and Jayaraman’s reply briefs as to arguments addressing forum non conveniens. Finally, the Court
will deny both SSG Defendants’ and Jayaraman’s motions to dismiss for lack of subject matter
jurisdiction, personal jurisdiction, forum non conveniens, and failure to state a claim.
I. Motions Raising Discovery-Related Issues

The Court may order jurisdictional discovery to assist its resolution of motions to dismiss.
Toys “R” Us, Inc., 318 F.3d at 456. The Court having done so here, SSG Defendants now dispute
the propriety of two affidavits attached to Plaintiffs’ supplemental brief in opposition to SSG
Defendants’ motion to dismiss: Exhibit F and Exhibit G. Amorose Decl. at p. 1-4; Pandyar Decl.
at p. 1. Exhibit F is the Amorose Declaration. Amorose Decl. at p. 1. Exhibit G is the Pandyar
Declaration. Pandyar Decl. at 1. Plaintiffs, on the other hand, dispute the propriety of the affidavits
attached to Jayaraman’s reply brief in support of his motion to dismiss. Because these discovery
issues bear on the issues of subject matter jurisdiction and personal jurisdiction, the Court will
consider them first.

A. SSG Defendants’ Objections to Plaintiffs’ Supplemental Discovery

SSG Defendants raise four objections to Exhibits F and G to Plaintiffs’ supplemental brief:
1) they were filed after the Court-ordered deadline, 2) the Amorose Declaration is not based on

personal knowledge, 3) the Pandyar Declaration is inconsistent with Plaintiffs’ Complaint, and 4)

29
the Pandyar Declaration makes improper legal arguments. SSG Def.’s Mot. to Strike Aff. at pp.
1-4. The Court will address each objection in turn.
1. Timeliness

As to the first objection, the Court holds that the declarations were timely submitted. The
Court’s order of October 22, 2019 stated that “jurisdictional discovery shall be completed on or
before 12/2/19 and that jurisdictional supplemental briefs shall be filed on or before 12/16/19.”
Order at p. 2, Kyko Global, Inc. v. Prithvi Info. Solutions Ltd. (W.D. Pa. Oct. 22, 2019) (Case No.
2:18-cv-1290-WSS). Plaintiffs’ objection is misguided, The jurisdictional discovery deadline is
the last date when discovery between the parties can take place, not when materials can be
submitted to the Court. Moreover, declarations in support of a filing are not discovery. Indeed,
declarations are routinely submitted in support of motions and other applications. That is what
happened here. There is no merit to the contention that the declarations at issue were untimely.

2. Personal Knowledge

As to the second objection, the Court holds that the Amorose Declaration is based on
personal knowledge. SSG Defendants challenge Paragraph 12, which states that “to the extent
that these loans are properly due and owing, they would have been created by SSG Capital and
Value Team Corporation contacting PSI in Pittsburgh to negotiate and finalize the loans.”
Amorose Decl. at p. 3, § 12. According to SSG Defendants, the conditional phraseology of this
quote automatically renders it speculative and conjectural. SSG Def.’s Mot. to Strike Aff. at p. 2,
qq 3-4. The Court disagrees. A condition is not necessarily a conjecture. Taking the language
in the context of Plaintiffs’ alternative breach of contract and quasi-contract claims, the Court
holds that the declaration is within Amorose’s personal knowledge given his familiarity with PSI

operations.

30
3. Inconsistency with the Complaint

 

As to the third objection, the Court holds that the Pandyar Declaration is not materially
inconsistent with the Complaint. Paragraph 98 of the Complaint states that “[iJn February, 2007,
PISL issued a Bond Offering Circular for $50,000,000 USD Zero Coupon Convertible Bonds due
February 2012 that were convertible to shares of PISL (“Bonds”).” PI.’s Compl. at p. 10, § 98.
Paragraph 10 of the Pandyar Declaration states:

On May 27, 2011, I informed Mr. Goel that the $2,500,000 wire

transfer did not go through because it was put under investigation at

PSI’s PNC Bank. However, while the $2,500,000 wire transfer

remained under investigation, on May 27, 2011, J initiated a

$1,000,000 wire transfer of PSI’s Bonds Funds from PNC Bank to

Hang Seng Bank. As before, I provided Mr. Goel with an attachment

known as a ‘Customer Full Detail Wire Activity Report’? which

states that the wire transfer was initiated from PSI’s PNC Bank and

sent to Prithvi Asia.
Pandyar Decl. at p. 3, J 10 (emphasis added). SSG Defendants assert that there is an inconsistency
between the Complaint and the Pandyar Declaration about whether PISL or PSI issued the bonds,
therefore, the declaration should be struck. SSG Def.’s Mot. to Strike Aff. at p. 3, {J 5-6. This
objection is baseless.

The alleged tension between Paragraph 98 of the Complaint and Paragraph 10 of the
Pandyar Declaration is resolved by Paragraph 101 of the Complaint—‘“Consistent with the Bond
Offer Circular, PISL and PSI entered into an agreement wherein the Bonds were issued for the
benefit of PSI and the Bonds funds were to be used solely by PSI to execute business operations
in the United States.” Pl.’s Compl. at p. 10, §] 101. PISL issued bond funds for PSI to conduct

business in the United States, therefore, the bond funds can be fairly characterized as “belonging

to PSI.” There is no inconsistency between the Complaint and the Pandyar Declaration.

31
4. Improper Legal Argument

 

As to the fourth objection, the Court holds that the Pandyar Declaration does not make
improper legal argument about documents in the record. Paragraph 7 of the Pandyar Declaration
states,

As reflected on SSG00007-SSG00008, Mr. Goel requested PSI to

wire $2,500,000 of Bonds Funds from its PNC Pittsburgh Bank to

Prithvi Solutions Asia Limited’s (“Prithvi Asia”) Hang Seng Bank

located in Hong Kong. On May 25, 2011, I attached a confirmation

of this wire transfer. The attachment referenced in my email is

known as a ‘Customer Full Detail Wire Activity Report’? which

states that the wire transfer was initiated from PSI’s PNC Bank and

sent to Prithvi Asia’s Hang Seng Bank.
Pandyar Decl. at p. 2, 7. SSG Defendants characterize Paragraph 7 as improper legal argument
that should be struck. Def.’s Mot. to Strike Aff. at pp. 3-4, §§ 7-9.. This argument is not
persuasive. Paragraph 7 states that two documents evidence Goel’s request for a wire transfer of
$2,500,000.00 in bond funds from PSI’s Pittsburgh bank account to PSAL’s Hong Kong bank
account. This is a statement of fact, not a conclusion of law. Nothing about this statement can be
fairly characterized as misleading. Exhibit A to the Pandyar Declaration contains an email
signifying that Madhavi’s husband, Satish, instructed Pandyar to confirm the wire transfer for
Goel. Pandyar Decl. Ex. A at p. 2. Although Exhibit A does not in-and-of-itself corroborate the
notion that Goel requested a wire transfer from PSI, Plaintiffs point to deposition evidence, that,
when cross-referenced with Paragraph 7, supports Pandyar’s narrative. Plaintiffs’ Response to
SSG Defendants’ Motion to Strike Affidavits (ECF No. 117) (“PI.’s Response to SSG Def.’s Mot.
to Strike’) at p. 9.

For all of these reasons, SSG Defendants’ motion to strike the affidavits submitted by

Plaintiffs will be denied. The Court’s personal jurisdiction analysis below will consider and

32
incorporate all jurisdictional discovery submitted by Plaintiffs thus far, including the Amorose and
Pandyar declarations.

B. Jayaraman’s Deemed Admissions

Plaintiffs served requests for admissions upon Jayaraman, specifically seeking admissions
to facts directly pertinent to Jayaraman’s contacts with this forum. Jayaraman did not respond to
the requests within the timeframe required by Rule 36. Only after the Court issued an entry of
default and default judgment against him did Jayaraman retain counsel. Jayaraman’s counsel
entered his appearance on November 5, 2019. Jayaraman filed a motion to dismiss on November
11, 2019 that challenged the Court’s exercise of personal jurisdiction and responded to Plaintiffs’
requests for admissions. The facts that Plaintiffs sought in their requests for admissions were
deemed admitted by the Court at this point in time, however, as Plaintiffs point out in their
opposition brief. Jayaraman’s reply filed on December 23, 2019 attached two affidavits
contradicting the deemed admissions regarding jurisdictional facts. On January 15, 2020—over
two months after Jayaraman’s counsel entered his appearance in this case and weeks after the
briefing deadlines on the motions to dismiss closed—Jayaraman filed a motion to withdraw
admissions.

Rule 36(a) authorizes a party to serve on an opponent a request for admissions. FED. R.
Civ. P. 36(a). A matter is deemed admitted unless it is denied within thirty days of being served.
FED. R. Civ. P. 36(a)(3). Rule 36(b) provides that a matter is admitted and conclusively established
unless the court permits the admission to be withdrawn. FED. R. Crv. P. 36(b). A court can permit
withdrawal of an admission if 1) it promotes the presentation of the merits of the action, and 2) is
not unduly prejudicial. FED. R. Civ. P. 36(b). A party who made an admission has the burden to

show that withdrawal promotes presentation of the merits, while a party opposing a motion to

33
withdraw has the burden to show prejudice. Coca-Cola Bottling Co. of Shreveport, Inc. v. Coca-
Cola Co., 123 F.R.D. 97, 102 (D. Del. 1988).

A court’s discretion to grant or deny a motion to withdraw admissions is very broad.
Kleckner v. Glover Trucking Corp., 103 F.R.D. 553, 557 (M.D. Pa. 1984) (“While the Rule
establishes two prerequisites to permitting withdrawal of an admission, it says nothing about
disallowing withdrawal of an admission. “Because the language of the Rule is permissive, the
Court is not required to make an exception to Rule 36 even if both the merits and prejudice issues

335

cut in favor of the party seeking exception to the Rule.’” (quoting Donovan v. Carls Drug Co.,
Inc., 703 F.2d 650, 652 (2d Cir. 1983), rev’d on other grounds by McLaughlin v. Richland Shoe
Co., 486 U.S. 128 (1988))). Interest in substantial justice cannot counteract the restrictiveness of
the rule. See Brook Village N. Assocs. v. Gen. Elec. Co., 686 F.2d 66, 72—73 (1st Cir. 1982).

Plaintiffs argue that Jayaraman’s motion to withdraw his admission should be denied under
Rule 36(b) and, on a related note, that the affidavits attached to his reply that are factually
irreconcilable with the deemed admissions be struck. Pl.’s Mot. to Strike Jayaraman’s Reply at p.
1; Pl.’s Br. in Opp. to Jayaraman’s Mot. to Withdraw Admissions at p. 1. The Court will address
each of Rule 36(b)’s prongs in turn.

1. Presentation of the Merits

Jayaraman contends in his motion that permitting withdrawal of his deemed admissions
will promote the presentation of the merits because the record demonstrates that the admitted facts
are contrary to the actual facts. See Jayaraman’s Mot. to Withdraw Admissions at p. 5, { 6 (citing

Fed. Dep. Ins. Corp. v. Prusia, 18 F.3d 637 (8th Cir. 1994)). That contention is sufficient. The

Court holds that Jayaraman meets his burden on this prong of the Rule 36(b) analysis.

34
2. Prejudice

Plaintiffs argue that the affidavits should be struck because allowing Jayaraman’s
admissions to be withdrawn would lead to severe prejudice. Pl.’s Mot. to Strike Jayaraman’s
Reply at p. 3, § 11; Pl.’s Br. in Opp. to Jayaraman’s Mot. to Withdraw Admissions at pp. 7-10.
Prejudice “relates to the difficulty a party may face in proving its case, e.g., caused by the
unavailability of key witnesses, because of the sudden need to obtain evidence with respect to the
questions previously answered by the admissions.” Brook Village N. Assocs., 686 F.2d at 70. The
Court holds that Plaintiffs have met their burden to show prejudice by demonstrating that they
repeatedly relied upon Jayaraman’s admissions up until Defendants’ motions to dismiss were filed.
See Pl.’s Br. in Opp. to Jayaraman’s Mot. to Withdraw Admission at p. 9. Jayaraman’s admissions
affected their discovery strategy. Indeed, it was the reason why they opted to depose Cairns, Goel,
and Maheshwari rather than Jayaraman—a critical tactical choice that cost time, money, and
opportunity.!” See Pl.’s Br. in Opp. to Jayaraman’s Mot. to Withdraw Admissions at pp. 7-8.
Jayaraman has failed to show good cause for why he did not timely respond to Plaintiffs’ request
for admissions in the first place. See Gwynn v. City of Phila., 719 F.3d 295, 298 (3d Cir. 2013)
(“Courts may consider other factors as well, such as whether the moving party can show good
cause for the delay, see Conlon v. United States, 474 F.3d 616, 625 (9th Cir. 2007), but they are

not required to do so, see FED. R. CIv. P. 36(b).”). Jayaraman was served with Plaintiffs’ requests

 

" Specifically, Plaintiffs argue that in conducting their limited jurisdictional discovery, they used
their three allotted depositions to focus on jurisdiction over SSG Defendants. They state that they
did not notice a deposition of Jayaraman because facts underlying personal jurisdiction were
established through the deemed admissions. Further, they credibly argue that Jayaraman’s counsel
led them to believe that he would file an answer, rather than a motion to dismiss. They believed
that Jayaraman acknowledged that he was bound by his admissions and that it was unnecessary to
focus on him in conducting jurisdictional discovery.

35
for admissions in September 2019, his counsel entered his appearance on November 5, 2019, and
his motion to dismiss raising jurisdictional issues was filed on November 11, 2019. Despite the
fact that his admissions loomed large over the arguments regarding dismissal, Jayaraman did not
actually move to withdraw them until January 15, 2020.

The Court is persuaded that Plaintiffs relied on Jayaraman’s admissions over the past three
months and that they would be prejudiced if he were allowed to withdraw them. See Pl.’s Br. in
Opp. to Jayaraman’s Mot. to Withdraw Admissions at pp. 7-10. Additionally, Jayaraman failed
to show good cause for his delay. Plaintiffs’ met their burden to show prejudice under the second
prong of Rule 36(b). The Court will deny Jayaraman’s motion to withdraw admissions and grant
Plaintiffs’ motion to strike the contradictory affidavits attached to Jayaraman’s reply brief. !7

I. Subject Matter Jurisdiction

Federal Rule 12(b)(1) allows a federal court to dismiss a case for lack of subject matter
jurisdiction. The parties dispute whether the Court can exercise subject matter jurisdiction here.
Plaintiffs plead federal question jurisdiction over their claim under Section 1962(c) of the
Racketeer Influenced and Corrupt Organizations Act of 1974, Pub. L. 91-452, 84 Stat. 922-3
(codified as amended at 18 U.S.C. §§ 1961-68). A civil RICO claim requires at least two predicate
offenses committed within ten years of each other. 18 U.S.C. § 1961(5). Plaintiffs predicate their
RICO claim on violations of three statutes: the National Stolen Property Act (“NSP”) of 1934,

Pub. L. 73-246, 48 Stat. 794 (codified as amended at 18 U.S.C. §§ 2311 et seq.), the International

 

'3 The practical effect of the Court’s denial of Jayaraman’s motion to withdraw admissions is that
Jayaraman is deemed to have admitted facts that will submit him to the personal jurisdiction of
this Court. This result is not unduly harsh. Indeed, it is well established that even summary
judgment can be predicated on deemed admissions under Rule 36. At any rate, even if facts
pertaining to personal jurisdiction were not deemed admitted, there are additional grounds upon
which the Court can exercise personal jurisdiction over Jayaraman that will be discussed below.
See infra Part UI.

36
Travel Act (“ITA”) of 1961, Pub. L. 87-63, 75 Stat. 129-2 (codified as amended at 18 U.S.C. §
1952), and the Money Laundering Control Act “MLCA”) of 1986, Pub. L. 99-570, 100 Stat. 3207
(codified as amended at 18 U.S.C. §§ 1956-57). Pl.’s Compl. at pp. 24-29, JJ 231-88." Plaintiffs
also plead diversity jurisdiction and supplemental jurisdiction in the alternative over their nine
state law claims.

Subject matter jurisdiction can be challenged on facial or factual grounds. A facial
challenge contends that a plaintiff failed to properly plead subject matter jurisdiction. A factual
challenge, on the other hand, attacks subject matter jurisdiction based on facts outside the
pleadings. Whereas facial challenges presume the truthfulness of the allegations in a plaintiff's
complaint, factual challenges do not. Brock v. Thomas, 782 F. Supp. 2d 133, 138 (E.D. Pa. 2011)
(citing cases). SSG Defendants and Jayaraman assert facial challenges to the Court’s subject
matter jurisdiction over this matter under Rule 12(b)(1), therefore, the Court will presume the
truthfulness of the allegations in the Complaint. For the reasons set forth below, SSG Defendants’
and Jayaraman’s motions to dismiss for a lack of subject matter jurisdiction will be denied. The

Court holds that it can exercise diversity jurisdiction and federal question jurisdiction.’

 

'4 Plaintiffs specifically claim that SSG Defendants’ violations of NSP Sections 2314-2315, ITA
Section 1952, and MCLA Sections 1952, 1956, and 1957 constituted racketeering activities in
violation of RICO Section 1962(c){d). Pl.’s Compl. at pp. 24-29, 9] 244, 249-50, 256-57, 266,
268, 276-77, 280-81, 283; Pl.’s Br. in Opp. to SSG Def.’s Mot. to Dismiss at p. 5.

'S As Plaintiffs point out, SSG Defendants’ and Jayaraman’s arguments on subject matter
jurisdiction track each other. See Pl.’s Br. in Opp. to Jayaraman’s Mot. to Dismiss at pp. 2-3 &
n.6 (“Mr. Jayaraman’s Motion to Dismiss is a ‘me too’ filing that tracks virtually lockstep with the
SSG Defendants’ Motion to Dismiss.”). The Court’s analysis of both sets of arguments is therefore
collapsed.

37
A. Diversity Jurisdiction

Plaintiffs plead diversity jurisdiction over their claims. PI.’s Compl. at p. 9, § 94. SSG
Defendants and Jayaraman respond that the requirements for diversity jurisdiction are not satisfied.
SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at p. 18; Brief in Support of Motion to
Dismiss on Behalf of Defendant Anandhan Jayaraman (ECF No. 104) (‘Jayaraman’s Br. in Supp.
of Jayaraman’s Mot. to Dismiss”) at p. 16. For the reasons set forth below, the Court holds that
the requirements for diversity jurisdiction are met.

When a citizen of a foreign state is a party, diversity jurisdiction can be based only on
Section 1332(a)(2) or Section 1332(a)(3). Marks & Sokolov, LLC v. Mireskandari, No. 2:\3-cv-
03152, 2016 WL 2771785, at **1, 2 (E.D. Pa. May 10, 2016). Complete diversity (also known as
maximum diversity) exists when no plaintiff is a citizen of the same state as any defendant, while
partial diversity (also known as minimum diversity) exists when at least one plaintiff is diverse to
every defendant. Bautista Cayman Asset Co. v. The Ferrer Grp., Inc., Civ. No. 15-2277 (GAG),
2016 WL 1642630, at **1,2 (D. P.R. Apr. 25, 2016). In Dresser Indus., Inc. v. Underwriters at
Lloyd’s of London, 106 F.3d 494, 498 (3d Cir. 1997), the United States Court of Appeals for the
Third Circuit held that Section 1332(a)(2) requires complete diversity but Section 1332(a)(3) only
requires partial diversity. Jd. at 498-99.

The Court holds that it can exercise diversity jurisdiction under 28 U.S.C. § 1332(a).
Plaintiffs are seeking $35,000,000.00 along with interest, attorneys’ fees, and costs—a figure well
above the minimum amount-in-controversy requirement. See 28 U.S.C. § 1332(a); Pl.’s Compl.
at p. 32. Plaintiffs KGI, KGG, and PSI are incorporated in, and citizens of, Canada, the Bahamas,
and Delaware respectively. See Pl.’s Compl. at pp. 1—2, J] 1-3. SSG Defendant PISL is a citizen

of Pennsylvania and India under 28 U.S.C. § 1332(c)(1). See Grunblatt vy. UnumProvident Corp.,

38
270 F. Supp. 2d 347, 351 (E.D.N.Y. 2003) (However, the principal place of business prong does
not replace the citizenship of the state of incorporation; it merely adds another state of
citizenship—either of which could destroy diversity.”). None of the other Defendants are citizens
of Canada, the Bahamas, or Delaware. See Pl.’s Compl. at pp. 2-4, {§ 4-38. There are aliens on
both sides of the controversy, therefore, Section 1332(a)(3) controls. Cf Dresser, 106 F.3d at 498
(“As the Seventh Circuit noted, when citizens of states are on both sides of the litigation and are
completely diverse, the presence of aliens on one or both sides of the controversy ‘fits section
1332(a)(3) to a t.’” (quoting Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 10 F.3d 425, 428 (7th
Cir. 1993))).

The parties are diverse under Section 1332(a)(3). The presence of aliens on both sides of
this controversy does not destroy federal jurisdiction. See id. at 499. Even if Section 1332(a)(2)
controlled, diversity jurisdiction would still survive because there is complete diversity between
the parties. The Court therefore has a proper and independent basis to review Plaintiffs’ claims
even if their RICO claim would fail and/or supplemental jurisdiction would be unavailable under
28 U.S.C. § 1367. SSG Defendants’ and Jayaraman’s motions to dismiss for a lack of subject
matter jurisdiction as to Plaintiffs’ state law claims under Rule 12(b)(1) will be denied. See FED.
R. Civ. P. 12(b)(1).!°

B. Federal Question Jurisdiction

Plaintiffs plead federal question subject matter jurisdiction through their RICO claim. PIl.’s

Compl. at p. 9, 95. Because there is subject matter jurisdiction through diversity jurisdiction,

 

'6 Because the Court agrees with Plaintiffs that the requirements for diversity subject matter
jurisdiction are satisfied, Plaintiffs need not amend their Complaint to remove KGG and KGI under
Rule 15 as they suggested they might do in their brief in the alternative that the Court disagreed.
See Pl.’s Br. in Opp. to Jayaraman’s Mot. to Dismiss at pp. 17-18.

39
there is initially no independent need to determine whether this Court has federal question subject
matter jurisdiction under the RICO statute. SSG Defendants and Jayaraman contend, however,
that Plaintiffs’ RICO claim is implausible and should be dismissed under Rule 12(b)(6). In
determining whether Plaintiffs’ RICO claims can proceed on a substantive basis under Rule
12(b)(6), the Court will also dispose of whether the RICO statute serves as an alternative or
additional basis for subject matter jurisdiction. In other words, if Plaintiffs’ RICO claim may
proceed on its merits, it will also confer federal question jurisdiction.
1. Overview of Plaintiffs’ RICO Claim

Plaintiffs allege that SSG Defendants violated Section 1962(c) of the RICO statute. “RICO
is a remedial statute which is to be liberally construed to effectuate its purposes.” United States v.
Mazzio, 501 F. Supp. 340, 342 (E.D. Pa. 1980) (citing United States v. Forsythe, 560 F.2d 1127,
1135-36 (Gd Cir. 1977); and then citing United States v. Provenzano, 620 F.2d 985, 993 (3d Cir.
1980)). Section 1962(c) states that “[i]t shall be unlawful for any person employed by or associated
with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through a
pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). This
provision was specifically enacted to govern only those instances where RICO defendants
victimize an innocent or passive corporation and either drain it of its own money or use it as a
passive tool to take money from third parties. Moffatt Enter., Inc. v. Borden, Inc., 73 F. Supp. 143,
149 (W.D. Pa. 1990) (citing Pro—Tech., Inc. v. W. Co. of N. Am., 824 F.2d 1349, 1369 (3d Cir.
1987)).

A plaintiff has the burden to plead four elements when claiming a violation of Section

1962(c): 1) the existence of an enterprise affecting interstate commerce; 2) defendants were

40
employed or associated with the enterprise; 3) defendants participated, either directly or indirectly,
in the conduct or the affairs of the enterprise; and 4) through a pattern of racketeering activity that
includes at least two racketeering acts. Shearing v. E.F. Hutton Grp., Inc., 885 F.2d 1162, 1165
(3d Cir. 1989), abrog. on other grounds by Beck v. Prupis, 529 U.S. 494 (2000) (citing R.A.G.S.
Coulture, Inc. v. Hyatt, 774 F.2d 1350, 1352 (5th Cir. 1985)); Rose v. Bartle, 871 F.2d 331, 358
(3d Cir. 1989). SSG Defendants and Jayaraman contend that Plaintiffs failed to meet their burden
for the first, third, and fourth elements. Plaintiffs purportedly failed to allege 1) the existence of an
enterprise under Rule 12(b)(6), 2) the conduct of an enterprise under Rule 12(b)(6), and 3)
predicate offenses involving fraudulent activity under Rule 9(b). For the reasons set forth below,
the Court holds that Plaintiffs’ allegations for the first, third, and fourth elements of Section
1962(c) are sufficient under Rules 9(b) and 12(b)(6). Plaintiffs’ RICO claim may proceed.

2. Element 1: Existence of a RICO Enterprise Under Rule 12(b)(6)

 

Defendants contend that Plaintiffs failed to plead the first element of a RICO claim under
Section 1962(c)}—the existence of an enterprise affecting interstate commerce. Plaintiffs respond
that they did adequately plead that SSG Defendants formed an enterprise—an association-in-fact
enterprise. SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at pp. 20-21; Jayaraman’s Br.
in Supp. of Jayaraman’s Mot. to Dismiss at pp. 14-15. To properly plead the first element, a
plaintiff must satisfy requirements established by two Supreme Court cases: United States v.
Turkette, 452 U.S. 576, 583 (1981) and Boyle v. United States, 556 U.S. 938, 940 (2009). In
Turkette, the Supreme Court held that to prove the existence of an association-in-fact enterprise, a
plaintiff must show that 1) there is an ongoing organization that is either formal or informal; 2) the
associates of the organization function as a continuing unit (the continuity requirement); and 3)

the organization has an existence apart from the alleged pattern of racketeering activity (the

4]
distinctiveness requirement.). Turkette, 452 U.S. at 583. In Boyle, the Supreme Court expanded
on the Turkette test by requiring a plaintiff to prove the existence of an association-in-fact through
three structural features: 1) a purpose, 2) relationships among those associated with the enterprise,
and 3) longevity sufficient to permit these associates to pursue the enterprise’s purpose. Boyle,
556 US. at 940.

Although the Turkette and Boyle tests appear to overlap, neither the Supreme Court nor the
Third Circuit has articulated an updated formula that collapses them together. For the purposes of
this analysis, the Court will address them separately. For reasons set forth below, the Court holds
that Plaintiffs’ allegations for the first element of their Section 1962(c) claim are sufficient under
Rule 12(b)(6): both the Turkette and Boyle tests are satisfied.

i. The Boyle Test

First, the Court will address whether Plaintiffs properly pleaded the existence of an
association-in-fact enterprise under the Boyle test. RICO Section 1961(4) defines an “enterprise”
as “any individual, partnership, corporation, association, or other legal entity, and any union or
group of individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). An
association-in-fact enterprise may consist of a corporation along with non-employee individuals.
Schwartz v. Lawyers Title Ins. Co., 680 F. Supp. 2d 690, 703 (E.D. Pa. 2010) (citing Brittingham
v. Mobil Corp., 943 F.2d 297, 302 (3d Cir. 1991)). Boyle sets forth three sub-elements for proving
the existence of an association-in-fact enterprise: 1) a purpose for the enterprise, 2) relationships
among those associated with the enterprise, and 3) longevity permitting the associates to pursue
the enterprise’s purpose. Boyle, 556 U.S. at 946; see also United States v. Bergrin, 650 F.3d 257,
266 (3d Cir. 2011). Although evidence used to prove these elements may coalesce in particular

cases, proof of one does not necessarily establish another. Turkette, 452 U.S. at 583. The first

42
element does not require that every decision be made by the same group member, only that there
is some mechanism for directing the group’s affairs. United States v. Riccobene, 709 F.2d 214,
223 (3d Cir. 1983), abrog. on other grounds by Boyle, 556 U.S. at 938. A plaintiff need not prove,
however, that the group has a chain of command, name, regular meeting, dues, established
regulations, disciplinary procedures, initiation ceremonies, or communications between the
members. Boyle, 556 U.S. at 948; Schwartz v. Lawyers Title Ins. Co., 970 F. Supp. 2d 395, 404
(E.D. Pa. 2013).'7 The second element does not foreclose individuals from leaving the group or
new ones from joining the group later. Riccobene, 709 F.2d at 222. The function of coordinating
the commission of predicate offenses on an on-going basis will satisfy the third element. A
plaintiff need not show that the group has a function totally unrelated to racketeering activity. Jd.
at 223-24.

Under Boyle, Plaintiffs adequately pleaded all three sub-elements for showing the existence
of an association-in-fact enterprise affecting interstate commerce. The purpose of an association-
in-fact enterprise was to steal and launder bond funds through fraudulent wire transfers and create
a sham pass-through entity: PSAL. The relationships between the individuals and entities forming
the association-in-fact enterprise is manifest in Plaintiffs’ detailed allegations about the
relationships between individual and corporate Defendants and their coordinated attempt to steal
and launder the bond funds. And the longevity of the association-in-fact enterprise is demonstrated

by SSG Defendants’ activities from 2009 until 2014, a sufficient timeframe for them to orchestrate

 

'7 To the extent that Riccobene’s commentary on the first sub-element for association-in-fact
enterprises required proof of a hierarchical structure, Riccobene was abrogated by the Supreme
Court’s decision in Boyle. Bergrin, 650 F.3d at 266 & n.5. No proof of a hierarchical structure is
required.

43
and execute their alleged scheme. See Pl.’s Compl. at pp. 2-3, 9-15, 21-28, ff] 5-38, 97-145,
207-88; Pl.’s Br. in Opp. to SSG Def.’s Mot. to Dismiss at pp. 20-21.

Plaintiffs do not claim that Defendants merely conducted the normal affairs of a business
relationship, but rather that they engaged in a pattern of racketeering behavior by defrauding
Plaintiffs of bond funds in violation of several predicate criminal statutes. See Schwartz, 680 F.
Supp. 2d at 707. Defendants’ critique of Plaintiffs’ RICO claim is unpersuasive because it focuses
on Paragraphs 232-34, rather than cross-referencing those specific RICO allegations with general
allegations spread throughout the rest of the Complaint. See SSG Def.’s Br. in Supp. of SSG Def.’s
Mot. to Dismiss at p. 16; Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 14—15.
In viewing the Complaint as a whole, Plaintiffs’ allegations satisfied the structural requirements
of the Boyle test. See FED. R. Civ. P. 12(b)(6); Schwartz, 970 F. Supp. 2d at 404; Am. Trade
Partners, L.P. vy. A-1 Int’l Importing Enter., Ltd.,757 F. Supp. 545, 549-51 (E.D. Pa. 1991).

ii. The Turkette Test

Second, the Court will address whether Plaintiffs properly pleaded the existence of an
association-in-fact enterprise under the Turkette test. While the parties do not explicitly dispute
any of the three prongs of the Turkette test, the Court will address the third prong—the
distinctiveness requirement—on its own cognizance under Rule 12(b)(6), as it is a frequent point
of contention in RICO claims such as this one.

The third prong of the Turkette test requires a plaintiff to allege that a person conducted a
pattern of racketeering through a separate and distinct enterprise. Gasoline Sales, Inc. y. Aero Oil
Co., 39 F.3d 70, 72 (3d Cir. 1994). The RICO statute defines a “person” as “any individual or
entity capable of holding a legal or beneficial interest in property....” 18 U.S.C. § 1961(3). An

“enterprise,” as noted above, is “any individual, partnership, corporation, association, or other

44
legal entity, and any union or group of individuals associated in fact although not a legal entity.”
18 U.S.C. § 1961(4). An enterprise can take many forms, for example, single-entity enterprises,
bilateral enterprises, etc. An association-in-fact enterprise may consist of a corporation along with
non-employee individuals. Schwartz, 680 F. Supp. 2d at 703 (citing Brittingham, 943 F.2d at 302).

The distinctiveness requirement limits the number of shapes an enterprise can take by
barring RICO claims that assert that a corporation and its officers engage in the same enterprise.
A plaintiff typically can only recover against defendant officers who use their corporation as an
enterprise. A corporation can only be liable if it is a distinct “person,” that is, if it engages in
racketeering activity that constitutes an enterprise that is distinct from the one formed by its
officers. See Jaguar Cars, Inc. v. Royal Oaks Motor Car Co., Inc., 46 F.3d 258, 268 (3d Cir.
1995); Brittingham, 943 F.2d at 300-03; Petro-Tech., Inc., 824 F.2d at 1359; B.F. Hirsch v.
Enright Refining Co., Inc., 751 F.2d 628, 634 (3d Cir. 1984). The upshot of this rule of law is that
if a plaintiff seeks to hold a corporation and its officers liable under RICO Section 1962(c), it must
allege that two or more enterprises exist.

Plaintiffs plead that all SSG Defendants form one association-in-fact enterprise (singular),
and in the alternative, that they form association-in-fact enterprises (plural) through seven different
group combinations. Pl.’s Compl. at pp. 24—5, J 235-43. This is permissible, as a plaintiff may
“allege alternative enterprise theories in their complaint without limit.” Schwartz, 970 F. Supp. 2d
at 403 (citing United States v. Stratton, 649 F.2d 1066, 1075 (Sth Cir. 1981)). Neither the Supreme
Court nor the Third Circuit has clearly identified the circumstances where a corporation can form
a distinct enterprise. See Brittingham, 943 F.2d at 302-03 & n.3 (“It is theoretically possible for
a corporation to take a separate “active” role in RICO violations also committed by its employees.

The corporation would not be the passive victim of racketeering activity, but the active

45
perpetrator. ... We decline at this time to speculate on the precise circumstances that might give
rise to such a claim.”). The Court does not perceive, at any rate, any facially implausible single-
entity enterprises in Plaintiffs’ Complaint. In re Aetna UCR Litig., MDL No. 2020. Civ. No. 07-
3541, 2015 WL 3970168, at **1, 25 (D. N.J. June 30, 2015). The liberal notice regimes for
pleading generally and RICO claims specifically warrant a conservative approach towards
dismissal for failure to plead the distinctiveness requirement.'® The Court will permit the parties
to engage in discovery to parse whatever distinctions there may be between SSG Defendants,
Jayaraman, and the alleged enterprise(s) they collectively formed for racketing activities. The
Court may revisit the issue later. At this stage of the litigation, the Court holds that Plaintiffs’
allegations adequately pleaded the distinctiveness requirement under the Turkette test. See FED.
R. Civ. P. 12(b)(6); Portland Gen. Elec. Co. v. Westinghouse Elec. Corp., 842 F. Supp. 161, 167
(W.D. Pa. 1993).

Having satisfied both the Boyle and Turkette tests, the Court holds, in turn, that Plaintiffs’
allegations for the first element of their Section 1962(c) clatm—the existence of an association-in-
fact enterprise—are sufficient under Rule 12(b)(6).

3. Element 3: Conduct of a RICO Enterprise Under Rule 12(b)(6)

 

Defendants contend that Plaintiffs failed to plead the third element of a RICO claim under
Section 1962(c}—that Defendants participated, either directly or indirectly, in the conduct or the

affairs of an association-in-fact enterprise. SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss

 

'8 The Court by no means implies that it is always appropriate for discovery to resolve the
distinctiveness issue. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 370 (“3d Cir. 2010)
(“RICO cases, like antitrust cases, are ‘big’ cases and the defendant should not be put to the
expense of big-case discovery on the basis of a threadbare claim.” (quoting Limestone Dev. Corp.
v. Vill. of Lemont, 520 F.3d 797, 803 (7th Cir. 2008))). Suffice it to say that the allegations here
cross the threshold necessary for the RICO claim to go forward. Plaintiffs’ allegations are neither
threadbare nor conclusory.

46
at pp. 17-18; Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 15-16. Plaintiffs
respond that they adequately pleaded that Defendants formed an enterprise by fraudulently
obtaining and laundering bond funds. PI.’s Br. in Opp. to SSG Def.’s Mot. to Dismiss at pp. 22—
23. The Court agrees. Plaintiffs’ allegations for the third element of a Section 1962(c) claim are
sufficient under Rule 12(b)(6).

To adequately plead the third element of a Section 1962(c) claim, a plaintiff must satisfy
the so-called “operation or management test.” The management test simply provides that a
defendant must participate in the operation or management of the enterprise itself in order be liable.
Reves v. Ernst & Young, 507 U.S. 170, 185 (1993); In re Ins. Brokerage Antitrust Litig., 618 F.3d
at 300. Defendants’ critique of Plaintiffs’ Complaint exclusively concerns the management test.
A lack of factual allegations for how each SSG Defendant participated in operating or managing
the association-in-fact enterprise is said to doom Plaintiffs’ RICO claim. This argument is
unpersuasive. Plaintiffs’ Complaint details the contribution of each Defendant in operating or
managing an enterprise(s) as a part of a conspiracy to steal and launder bond funds. See Pl.’s
Compl. at pp. 2—3, 9-15, 21-28, 4] 5-38, 97-145, 207-288; Pl.’s Br. in Opp. to SSG Def.’s Mot.
to Dismiss at pp. 21-23. The Court holds that Plaintiffs allegations for the third element of their
Section 1962(c) claim—conduct in the affairs of an association-in-fact enterprise—are sufficient
under Rule 12(b)(6). See FED. R. Civ. P. 12(b)(6).

4. Element 4: Predicate Offenses “Sounding in Fraud’ Under Rule 9(b)

 

Defendants contend that Plaintiffs failed to plead the fourth element of a RICO claim under
Section 1962(c)}—specifically by failing to meet the heightened pleading standard for fraud under
Rule 9(b). SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at pp. 13-14; Jayaraman’s Br.

in Supp. of Jayaraman’s Mot. to Dismiss at pp. 11-14. Plaintiffs respond that Rule 9(b) does not

47
apply because they never pleaded a fraud claim as a predicate offense for their RICO claim. PIl.’s
Br. in Opp. to SSG Def.’s Mot. to Dismiss at pp. 22—23; PI.’s Br. in Opp. to Jayaraman’s Mot. to
Dismiss at pp. 12-14. Though the Court agrees with Defendants that Rule 9(b) applies, the Court
nevertheless holds that Plaintiffs’ Complaint satisfies Rule 9(b)’s heightened particularity
requirement.

Rule 9(b) states that “JiJn alleging fraud or mistake, a party must state with particularity
the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions
of a person’s mind may be alleged generally.” FED. R. Civ. P. 9(b). The elements of a common
law fraud claim (intentional misrepresentation claim) in Pennsylvania are 1) a misrepresentation,
2) material to a transaction, 3) made falsely, 4) intending to mislead another to rely on it, 5) so
justifiable reliance resulted, and 6) reliance proximately caused injury. Santana Prods. Inc. v.
Bobrick Washroom Equip., Inc., 401 F.3d 123, 136 (3d Cir. 2005) (citing Weinberg v. Sun Co.,
Inc., 777 A.2d 442, 446 (Pa. 2001)).!? Fraud claims can serve as predicate offenses for a RICO
claim. See, e.g., 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1961(1)
(defining wire fraud and mail fraud as forms of racketeering activity). When a RICO claim is
predicated on a fraud claim, a plaintiff must satisfy the heightened pleading standard under Rule
9(b). See, e.g., Seville Indus. Machinery Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 3d
Cir. 1984); Ramiro Aviles v. S & P Global, Inc., 380 F. Supp. 3d 221, 256 (S.D.N.Y. 2019)
(applying Rule 9(b) to wire fraud and mail fraud claims pleaded as predicate offenses to a RICO

claim).

 

'9 Though reliance is not an element of mail fraud, most courts agree that reliance must be
established when mail fraud is pleaded as a predicate act for a civil RICO claim. Allen
Neurosurgical Assocs., Inc. v. Lehigh Valley Health Network, No CIV. A. 99-4653, 2001 WL
41143, at **1, 5 (ED. Pa. Jan. 18, 2001) (citing cases).

48
Though Plaintiffs refer to “fraudulent” activities committed by Defendants nineteen times
in the Complaint, they never actually plead a statutory or common law-based fraud claim
independently or as a predicate offense to their RICO claim. See Pl.’s Compl. at pp. 2, 4-8, 10,
11, 13, 27-28, J 42, 46, 51, 54, 59, 64, 69, 73, 77, 81, 85, 89, 106, 110, 114, 137, 263, 264, 287;
Pl.’s RICO Case Statement at p. 3 (“This case does not involve fraud in connection with the sale
of securities and Plaintiffs do not assert independent predicate offenses of wire fraud and mail
fraud.”). Instead, their RICO claim hinges on violations of the NSP, the ITA, and the MCLA.
Pl.’s Compl. at pp. 24-29, J§ 231-88. None of those predicate offenses necessarily trigger the
heightened pleading standard under Rule 9(b). Despite that being the case, SSG Defendants and
Jayaraman insist that Plaintiffs’ claims trigger Rule 9(b) because they “sound in fraud.” SSG Def.’s
Br. in Supp. of SSG Def.’s Mot. to Dismiss at pp. 13-14; Jayaraman’s Br. in Supp. of Jayaraman’s
Mot. to Dismiss at pp. 11-14.

Several courts in this circuit have held that claims that do not have fraud as an element, but
nevertheless “sound in fraud,” can trigger Rule 9(b)’s heightened pleading standard. Examples of
these include claims under Section 12(2) of the Securities Act of 1933, Pub. L. 73-22, 48 Stat. 74
(codified as amended at 15 U.S.C. §§ 77a et seq.) and negligent misrepresentation claims under
state common law. In re Westinghouse Sec. Litig., 90 F.3d 696, 710, 717 (3d Cir. 1996) (applying
Rule 9(b) to claims under Sections 10(b) and 12(2) of the Securities Act); Travelers Indem. Co. v.
Cephalon, Inc., 32 F. Supp. 3d 538, 550 (E.D. Pa. 2014) (applying Rule 9(b) to Connecticut
common law negligent misrepresentation claims); see also Arthur Miller et al., 5A FED. PRAC. &
Proc. § 1298 (4th ed. 2019). But see Naporano Iron & Metal Co. v. Am. Crane Corp., 79 F. Supp.

2d 494, 510 (D.N.J. 1999) (noting that negligent misrepresentation claims are not subject to Rule

9(b)).

49
The Court holds that Plaintiffs’ allegations as to violations of NSP Sections 2314-15, ITA
Section 1952, and MCLA Sections 1956—57 do indeed “sound in fraud.” See Fed. Ins. Co. v.
Ayers, 741 F. Supp. 11179, 1185 (E.D. Pa. 1990). The only court to have directly confronted the

applicability of Rule 9(b) to claims under the NSP and the MCLA found that Rule 9(b) did not

apply:

Plaintiff uses the phrases “fraudulently and deliberately converting”
and “conspiracy to defraud plaintiff’ in paragraphs 17 and 25 of its
complaint. Plaintiff is alleging acts of theft and conversion, not acts
of fraud. Plaintiff does not establish predicates of its RICO claim by
alleging mail or wire fraud under 18 U.S.C. §§ 1341 and 1343.
Rather, plaintiff sets forth predicates of its RICO claim by alleging
interstate transportation of stolen goods under 18 U.S.C. § 2314,
laundering of monetary instruments under 18 U.S.C. § 1956, and
engaging in monetary transactions in property derived from
specified unlawful activity under 18 U.S.C. § 1957.

oe Ae ok

Particularity pursuant to Rule 9(b) is necessary when the predicate

acts are acts of fraud, but not otherwise. See Saporito v. Combustion

Engineering Inc., 843 F.2d 666, 673 (3d Cir.1988). It is apparent

from the face of the complaint that the “fraud” referred to by

plaintiff relates to defendants’ thefts and conversion of Marcy's

property. Therefore, defendants' argument that plaintiff has failed to

plead its allegations of fraud with sufficient particularity as required

by Rule 9(b) is entirely without merit.
Id. at 1185. That decision, however, did not reference, let alone engage, the “sound in fraud”
exception at all. The Court therefore finds the reasoning underlying its categorical holding
unpersuasive, and takes the opposite view, not only as to Plaintiffs’ NSP and MCLA claims, but
as to their ITA claims as well. The basic intuition behind this finding is that fraudulent activity can
facilitate property theft, money laundering, and travel for unlawful activity. See Ferguson v.

Moeller, Case No. 2:16-cv-41, 2016 WL 1106609, at **1, 3 (W.D. Pa. Mar. 22, 2016) (Where,

as here, Plaintiffs assert fraud-related predicate acts to support a RICO claim, the pleading must

50
meet the particularity standard set forth in FED. R. CIv. P. 9(b).” (citing Zavala v. Wal-Mart Stores,
Inc., 393 F. Supp. 2d 295, 312 (D.N.J. 2005), aff'd, 691 F.3d 527 (3d Cir. 2012))). The
Complaint’s replete references to fraudulent activity make it clear that this is what Plaintiffs
contend is going on here. See Pl.’s Compl. at pp. 2,4, 5, 6, 7, 8, 10, 11, 13, 27-28, J 42, 46, 51,
54, 59, 64, 69, 73, 77, 81, 85, 89, 106, 110, 114, 137, 263, 264, 287. The Court will therefore
apply Rule 9(b) to Plaintiffs’ NSP, ITA, and MCLA claims as predicate offenses to the RICO
statute.

Rule 9(b) is not fatal to Plaintiffs’ NSP, ITA, and MCLA claims. As the Third Circuit has
repeatedly stated, courts must be sensitive to the fact that applying Rule 9(b) before discovery
“may permit sophisticated defrauders to successfully conceal the details of their fraud.”
Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d 628, 645 (3d Cir. 1989) (citing Christidis v. First Pa.
Mortgage Trust, 717 F.2d 96, 99-100 (3d Cir. 1983)). An approach that exclusively focuses on
the particularity requirement is too narrow and fails to follow the general flexibility and simplicity
of the rules. Jd. (citing Christidis, 717 F.2d at 100); Allen, 2001 WL 41143, at *3 (citing Seville,
742 F.2d at 791). As one treatise explains,

Allegations of the circumstances of a fraud based on information
and belief, which are commonplace and often a necessity in many
litigation contexts, usually do not satisfy the particularity
requirement of Rule 9(b), unless accompanied by a statement of the
facts upon which the pleader's belief is founded or by allegations
that the necessary information lies within the defendant's control.
Thus, Rule 9(b)'s fraud pleading requirement should not be
understood to require absolute particularity as to matters peculiarly
within the opposing party's knowledge that the pleader is not privy
to at the time of the pleading and that can only be developed through
discovery.

MILLER, supra, at §1298. Courts must relax the rule when factual information is within a

defendant’s knowledge or control. Craftsmatic, 890 F.2d at 645 (citing cases); Livingston v. Shore

51
Slurry Seal, Inc., 98 F. Supp. 2d 594, 597 (D.N.J. 2000); Mardini v. Viking Freight, Inc., 92 F.
Supp. 2d 378 (D.N.J. 1999) (citing Rolo v. City Investing Co, Liquidating Trust, 155 F.3d 644, 658
(3d Cir. 1998); and then citing Christidis, 717 F.2d at 99). The allegations set forth in the
Complaint are not exhaustive, but the Complaint need not be exhaustive. The Complaint needs to
present a sufficiently particular set of facts, and it does. “Jt is ‘reasonable to presume’ that the
corporate scheme to defraud was collectively devised by the director defendants.” See Blake v.
Dierdorff, 856 F.2d 1365, 1370 (9th Cir. 1988) (citing Wool v. Tandem Computers Inc., 8181 F.2d
1433, 1440 (9th Cir. 1987); and then citing Sun Sav. And Loan Ass’n v. Dierdorff, 825 F.2d 187,
195 (9th Cir. 1987)).

The Complaint presents a descriptive chronology of events. It includes dates, times, and
locations where each SSG Defendant allegedly contributed to a fraudulent and illicit scheme to
steal and launder bond funds. It contains precision and some measure of substantiation for the
fraudulent activity of each individual Defendant on behalf of the corporate Defendants, activity
that violated the predicate offenses to the RICO statute. See Blake, 856 F.2d at 1370; Naporano,
79 F. Supp. 2d at 511 (citing cases).

As Plaintiffs rightly point out, SSG Defendants’ and Jayaraman’s statements that Plaintiffs’
“allegations do not indicate what conduct any individual Defendant is alleged to have committed”
rely on four paragraphs cherrypicked from the Complaint—specifically Paragraphs 118, 120, 123,
and 126. Compare Pl.’s Compl. at p. 12, Jf 118, 120, 123, 126, and Pl.’s Br. in Opp. to SSG
Def.’s Mot. to Dismiss at p. 19, with SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at p.
15, and Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 13-14. In viewing the
Complaint as a whole under a flexible application of Rule 9(b), the Court holds that Plaintiffs’

allegations for the fourth element of their RICO claim, specifically the predicate offenses under

52
the NSP, ITA, and MCLA, are sufficient at this stage of the litigation under Rule 9(b). See FED.
R. Civ. P. 9(b); cf. Gurfein v. Sovereign Grp., 826 F. Supp. 890, 906 (E.D. Pa. 1993) (finding
significance in a plaintiff's ability to furnish documents showing fraudulent activity).”°

The Court holds that Plaintiffs have asserted a plausible civil RICO claim. As such the
motions to dismiss under Rule 12(b)(6) will be denied. Because the civil RICO claim may proceed,
the Court can exercise federal question jurisdiction (along with supplemental jurisdiction over the
state law claims) even if, as explained above, the requirements of diversity jurisdiction were not
satisfied.

UI. Personal Jurisdiction

Personal jurisdiction is a genus that contains two species: general jurisdiction and specific
jurisdiction. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing
Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 & nn.8—-9 (1984)). General
jurisdiction arises from a defendant’s non-forum related activities, while specific jurisdiction arises
from a defendant’s forum-related activities. Hall, 466 U.S. at 414 & nn.8—9; Vetrotex Certainteed
Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 3d Cir. 1996) (citing N. Penn Gas Co.
v. Corning Nat. Gas. Corp., 897 F.2d 687, 690 (3d Cir. 1990), cert. denied, 498 U.S. 847 (1990)).

Plaintiffs plead personal jurisdiction through specific jurisdiction under Pennsylvania’s
long-arm statute, specific jurisdiction under the federal long-arm statute, and statutory jurisdiction
under the MCLA and RICO. SSG Defendants and Jayaraman ask the Court to dismiss this case

for lack of personal jurisdiction under Rule 12(b)(2). SSG Def.’s Mot. to Dismiss at p. 1. For the

 

2° SSG Defendants assert in a footnote that there are “insurmountable statute of limitations issues
with Plaintiffs’ RICO claim,” but then decline to address them fully. SSG Def.’s Br. in Supp. of
SSG Def.’s Mot. to Dismiss at p. 18. As an affirmative defense, Defendants are free to raise the
statute of limitations after answering the Complaint.

53
reasons set forth below, SSG Defendants’ and Jayaraman’s motions to dismiss for a lack of
personal jurisdiction will be denied. The Court previously held that Jayaraman’s motion to
withdraw admissions would be denied; therefore, he is bound by the deemed admissions that
conclusively establish personal jurisdiction. In the alternative that nothing was deemed admitted,
however, the Court will consider Jayaraman’s substantive arguments on personal jurisdiction.”!

A. Personal Jurisdiction Under Pennsylvania’s Long-Arm Statute

If a court can exercise diversity jurisdiction under 28 U.S.C. § 1332, it can exercise
personal jurisdiction through a state long-arm statute under Rule 4(e). Under Rule 4(e), the law
of the forum in which a federal district court sits controls the analysis of personal jurisdiction under
its long-arm statute. This Court sits in Pennsylvania, therefore, Pennsylvania law controls. The
boundaries imposed by Pennsylvania’s long-arm statute on personal jurisdiction are coextensive
with those imposed by the Fourteenth Amendment. 42 PA. C.S.A. § 5322; Vetrotex, 75 F.3d at
150; Kenneth H. Oaks, Ltd. v. Josephson, 568 A.2d 215 (Pa. Super. 1989) (citing E. Continuous
Forms v. Island Bus. Forms, 513 A.2d 466 (Pa. Super. 1986)). A federal court sitting in diversity
in Pennsylvania must therefore look to federal jurisprudence to determine whether a defendant is
subject to personal jurisdiction. Vetrotex, 75 F.3d at 150.

The Due Process Clause of the Fourteenth Amendment to the United States Constitution
only authorizes a court to exercise personal jurisdiction if a defendant purposefully established
minimum contacts that have a substantial connection with the forum. U.S. CONST. amend XIV;

Burger King Corp., 471 U.S. at 475 (citing cases); Int’) Shoe Co. v. State of Wash., Off. of Unemp’t

 

21 SSG Defendants’ and Jayaraman’s arguments on personal jurisdiction track each other. See
Pl.’s Br. in Opp. to Jayaraman’s Mot. to Dismiss at pp. 2-3 & n.6 (“Mr. Jayaraman’s Motion to
Dismiss is a ‘me too’ filing that tracks virtually lockstep with the SSG Defendants’ Motion to
Dismiss.”). The Court’s analysis of both sets of arguments, therefore, is collapsed.

54
Comp. & Placement, 326 U.S. 310, 319 (1945). Courts apply this rule of law using a two-prong
test: 1) whether a defendant has sufficient contacts with the forum (the contacts prong), and 2)
whether the exercise of jurisdiction would be reasonable under the circumstances (the
reasonableness prong). Daimler AG v. Bauman, 571 U.S. 117, 144 (2014). There are a few
exceptions to this general rule. Parties may consent to a forum. Nat’l Equip. Rental, Ltd. v.
Szukhent, 375 U.S. 311, 316 (1964); Pitt. Nat’l Bank v. Kassir, 153 F.R.D. 580, 583 (W.D. Pa.
1994). Defendants can also waive their lack of personal jurisdiction when they enter a general
appearance with a court. Lee v. Chesapeake & O. Ry. Co., 260 U.S. 653, 655 (1923).

The Court holds that it cannot exercise general jurisdiction over Defendants under
Pennsylvania’s long-arm statute. The Court can, however, exercise specific jurisdiction over
Defendants through Pennsylvania’s long-arm statute under the traditional minimum contacts test
and, in the alternative, under special tests for intentional torts and conspiracy claims as well.

1. Waiver

The Court will first consider whether SSG Defendants waived objections to personal
jurisdiction. Plaintiffs contend that SSG Defendants committed waiver by seeking affirmative
relief from the Court through filing five motions: a Motion for Initial Conference (ECF No. 10), a
Reply Brief in Support of their Motion for Initial Conference (ECF No. 17), a Motion to Vacate
Scheduling Conference (ECF No. 24), a Response to Plaintiffs’ Submission to Rule 26(f) Report
and ADR Stipulation (ECF No. 27), and a Response to Plaintiffs’ Motion to Strike the Motion to
Dismiss (ECF No. 32). They also contend that SSG Defendants’ representation to a court in Hong
Kong that they would file a motion to dismiss to bolster their position in the Hong Kong litigation
supports a finding of waiver. PIl.’s Br. in Opp. to SSG Def.’s Mot. to Dismiss at p. 3. SSG

Defendants counter that these motions cannot constitute waiver. SSG Def.’s Reply in Supp. of

55
SSG Def.’s Mot. to Dismiss at p. 7-9. The Court finds SSG Defendants’ argument more
persuasive.

A party can waive personal jurisdiction through actions that are voluntary or involuntary,
especially when it seeks affirmative relief. Bel-Ray Co., Inc. v. Chemrite (Pty) Ltd., 181 F.3d 435,
443 (3d Cir. 1999) (citing Ins. Corp. of Ireland, Ltd., et al. v. Compagnie des Bauxites de Guinee,
456 U.S. 694, 703-05 (1982); and then citing Adam v. Saenger, 303 U.S. 59 (1938)). Neither the
Supreme Court nor the Third Circuit has published an exhaustive list of the kinds of actions,
voluntary or involuntary, that cross the threshold and count as waiver. The test appears to be
whether the action requires the court to consider the merits or quasi-merits of the controversy.
Ciolli v. Iravani, 625 F. Supp. 2d 276, 291 (E.D. Pa. 2009) (citing Wyrough & Loser, Inc. v. Pelmor
Labs., Inc., 376 F.2d 543, 547 (3d Cir. 1967)). Under that test, a hearing on a motion for a
preliminary injunction causes waiver because it resolves factual disputes that will grant or deny
relief sought. A request for a stay, however, does not result in waiver because granting a stay
does not require analysis of the merits. Wyrough, 376 F.2d at 547 (preliminary injunction); Ciolli,
376 F. Supp. 2d at 291 (stay).

The Court finds especially persuasive the Third Circuit’s opinion in Bel-Ray, where the
panel held that although the appellants timely raised a personal jurisdiction defense, they still
waived personal jurisdiction by filing motions for summary judgment on a counterclaim that
requested an injunction. Jd. at 443. The motions Plaintiffs challenge here are in no way analogous
to the motions at issue in Bel-Ray. They are not dispositive motions, motions for equitable relief,
or countercomplaints. Indeed, SSG Defendants have not asserted counterclaims. The scheduling
conference motions did not request substantive, merits oriented affirmative relief, but rather what

can more accurately be described as administrative relief. The notion that SSG Defendants’

56
responses to Plaintiffs’ motions constituted requests for affirmative relief strikes against all
common sense: a party does not waive personal jurisdiction by engaging in the very medium
required to dispute it. The Court holds that SSG Defendants have not waived personal jurisdiction.
2. General Jurisdiction

The Court will next consider whether it should exercise general personal jurisdiction over
SSG Defendants and Jayaraman under Pennsylvania’s long-arm statute. In the context of general
jurisdiction, the contacts prong is satisfied when a plaintiff shows that a defendant maintains
“continuous and systematic contacts” with the forum such that they are “essentially at home in the
forum state.” See Goodyear Dunlop Tires, 564 U.S. at 919 (internal citations omitted); Vetrotex,
75 F.3d at 147 & n.3.”” Defendants argue that this Court cannot exercise general jurisdiction
because they are foreign corporations and individuals who neither reside nor have a principal place
of business in the United States. Moreover, they emphasize that Plaintiffs never alleged that there
are enough “continuous or systematic contacts” to establish general jurisdiction. SSG Defendants’
Brief in Support of Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1),
12(b)(2), and 12(b)(6) (ECF No. 26) (“SSG Def.’s Br. in Supp. of SSG.’s Mot. to Dismiss”) at pp.
5-6; SSG Def.’s Reply in Supp. of SSG’s Mot. to Dismiss at pp. 1-2; SSG Def.’s Supp. Br. in
Supp. of SSG’s Mot. to Dismiss at p. 1. These arguments are persuasive.

Construing the pleadings in a light most favorable to Plaintiffs, the Complaint can only

plausibly be read to suggest that the Court can exercise general personal jurisdiction over PISL.

 

22 Although the Supreme Court has applied both prongs to specific jurisdiction questions, it has
never explicitly decided whether the reasonableness prong applies to general jurisdiction
questions. Daimler, 571 U.S. at 145-46 & n.1. There is no authoritative Supreme Court precedent
on this issue. Most federal courts of appeals have applied the reasonableness prong to the general
jurisdiction analysis. Jd. at 146 & n.1. The Third Circuit, however, has not taken a position. As
explained herein, the requirements of the contacts prong are not satisfied, therefore, the Court will
not take a position.

57
See Compl. at p. 4, 9 41 (PISL has continuously conducted business in Pittsburgh, Pennsylvania
since 2000.”) (emphasis added). Plaintiffs’ briefs fail to make a substantive argument for general
jurisdiction. See generally Dollar Sav. Bank y. First Sec. Bank of Utah, N.A., 746 F.2d 208, 212
(3d Cir. 1984) (‘The record as it currently stands is insufficient to support general jurisdiction”);
Fatouros v. Lambrakis, 627 Fed. App’x 84, 87 & n.5 (3d Cir. Sept. 23, 2015) (per curiam) (same)
(citing Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 300 (3d Cir. 2008)); Sathianathan vy. Pac.
Exch., Inc., 248 Fed. App’x 345, 347 (3d Cir. Sept. 14, 2007)) (same); Pl.’s Br. in Opp. to SSG
Def.’s Mot. to Dismiss at p. 12; Pl.’s Supp. Br. in Opp. to Def.’s Mot. to Dismiss at pp. 2-10. The
Court cannot find any basis to conclude that Defendants have continuous and systematic contacts
with the forum such that they are “practically” at home here. Because the requirements of the first
prong are not satisfied, it need not address the second. The Court declines to exercise general
personal jurisdiction. See Daimler, 571 U.S. at 139-140; Acorda Therapeutics, Inc. v. Mylan
Pharma., Inc., 78 F. Supp. 572, 583 (D. Del. 2015).
3. Specific Jurisdiction

The Court will next consider whether it should exercise specific personal jurisdiction over
SSG Defendants and Jayaraman under Pennsylvania’s long-arm statute. Plaintiffs raise three
independent grounds for specific jurisdiction: 1) the traditional minimum contacts test, 2) the
“effects” test for intentional torts, and 3) conspiracy jurisdiction. For the reasons set forth below,
the Court holds that both prongs of the traditional minimum contacts test are satisfied. In the
alternative, the Court holds that the requirements of the “effects” test and conspiracy jurisdiction

are both satisfied as well.

58
i. The Traditional Minimum Contacts Test

 

The traditional two-prong test for specific jurisdiction is 1) a defendant must have
minimum contacts with the forum state, and 2) exercising personal jurisdiction must accord with
traditional notions of fair play and substantial justice. As to the first prong, a defendant can be
said to have sufficient minimum contacts when he purposefully avails himself of the forum such
that he could reasonably anticipate being hailed into court. Goodyear Dunlop Tires, 564 U.S. at
919 (citing Arthur T. von Mehren & Donald T. Trautman, Jurisdiction to Adjudicate: A Suggested
Analysis, 79 HARV. L. REV. 1121, 1136 (1966)); World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297 (1980); Vetrotex, 75 F.3d at 150-51 (quoting Jnt’] Shoe, 326 U.S. at 310; and then
citing Farino, 960 F.2d at 1222). “A single contact that creates a substantial connection with the
forum can be sufficient to support the exercise of personal jurisdiction over a defendant.” Miller
Yacht Sales, Inc., 384 F.3d at 96 (citing Burger King Corp., 471 U.S. at 475 & n.18). As to the
second prong, a court can consider the following factors when determining whether the exercise
of specific jurisdiction is reasonable: the forum state’s interest in adjudicating the dispute, a
plaintiff's interest in obtaining convenient and effective relief, the interstate judicial system’s
interest in obtaining the most efficient resolution of controversies, and the shared interest of several
states in furthering fundamental substantive social policies. See World-Wide Volkswagen Corp.,
444 U.S. at 292 (citing cases); Elbeco Inc. v. Estrella de Plato, Corp., 989 F. Supp. 669, 677 (E.D.
Pa. 1997) (citing Mellon Bank (East) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1222 (3d Cir.
1992)).

Defendants contend that they did not purposefully avail themselves of this forum. The
only contacts they have with the forum, so they say, are four wire transfers initiated by Madhavi

from PSI’s PNC Bank account in Pittsburgh to PISL’s Key Bank account in Washington State and

59
PASL’s bank account in Hong Kong. See SSG Def.’s Br. in Supp. of SSG’s Mot. to Dismiss at
pp. 6-8; Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at p. 6. These four wire transfers
cannot trigger specific personal jurisdiction, according to Defendants, because Defendants
apparently had no access to PISL’s bank account in Washington State and knew nothing about any
of the transfers. SSG Def.’s Supp. Br. in Supp. of Def.’s Mot. to Dismiss at p. 8 (“Nothing in the
record shows the SSG Defendants were involved in the wire transfers, and Plaintiffs’ depositions
did not show the witnesses took part in any of the three transfers.”); Jayaraman’s Br. in Supp. of
Jayaraman’s Mot. to Dismiss at 6 (“Plaintiffs do not allege that Jayaraman knew that the PNC
Bank transfers ever happened or took any specific actions to affect them.”). Defendants state that
even if these transfers cumulatively constituted a “connection” to the forum, that connection is too
de minimis to pass the minimum contacts test. SSG Def.’s Br. in Supp. of SSG’s Mot. to Dismiss
at pp. 7-8 & n.6; SSG Def.’s Reply in Supp. of SSG’s Mot. to Dismiss at pp. 2-3; Jayaraman’s
Br. in Supp. of Jayaraman’s Mot. to Dismiss at p. 7. Defendants also argue that there is no direct
causal connection between their activities and Plaintiffs’ claims. SSG Def.’s Br. in Supp. of SSG
Def.’s Mot. to Dismiss at p. 9; SSG Def.’s Reply in Supp. of SSG’s Mot. to Dismiss at p. 3;
Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at p. 8. These arguments are not
persuasive.
a. The Contacts Prong

At the first prong, Plaintiffs have shown that Defendants bear the requisite minimum
contacts with the forum. Defendants purposefully availed themselves of this forum in at least three
ways. To begin with, the record makes it clear that Madhavi, with the assistance of her husband,
Jayaraman, allegedly managed all operations involving the bond funds at the core of the dispute

while physically residing in Pittsburgh. See Pl.’s Compl. at p. 12, 4] 120-22; Pl.’s Supp. Br. in

60
Opp. to Def.’s Mot. to Dismiss at p. at 4; Amorose Decl. at p. 2, 4 8. These operations included |
the alleged frauds perpetrated using PSI’s PNC bank account in Pittsburgh—PSI’s only bank
account. Madhavi’s and Jayaraman’s wire transfer operations while residing in Pittsburgh
constituted significant contacts with the forum and evidence a direct, causal connection between
Defendants’ conspiracy and harms alleged in Plaintiffs’ Complaint. Defendants’ blanket statement
that they did not know about the wire transfers complained of here, in view of jurisdictional
discovery produced, is demonstrably false. Compare SSG Def.’s Supp. Br. in Supp. of SSG Def.’s
Mot. to Dismiss at p. 8, and Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at p.6, with
Amorose Dec. at pp. 2—3, {{] 8-12, and Pandyar Decl. at pp. 2~3, {{] 6-13.

The Court agrees with Defendants that the significance of the wire transfers is decisive to
the issue of personal jurisdiction but disagrees with their analysis. The cases Defendants cite in
favor of their position are all easily distinguishable. The Third Circuit’s holding in Dollar Sav.
Bank, 746 F.2d at 214-15, for example, is inapposite because it involved the wire transfer of a loan
repayment to—not from—Pennsylvania.” The United States Court of Appeals for the Eight

Circuit’s decision in T.J. Raney & Sons, Inc. v. Sec. Sav. & Loan Assoc., 749 F.2d 523, 525 (8th

 

23 As the Third Circuit explained,

Before the default, the Utah bank had made payments on the Joan to
Dollar by wire transfers to Pittsburgh but the supporting documents
were sent by the Utah bank to the United States Trust Company in
New York. The Utah bank is not licensed to do business in
Pennsylvania and has never maintained an office, telephone listing,
or bank account in that state. Moreover, it has never solicited
business there and has no employees in the state. The Utah bank has,
however, acted as a trustee for certain chattels located in
Pennsylvania, but that transaction is unrelated to the one sued on by
Dollar.

Dollar Sav. Bank, 746 F.2d at 210. The conspiracy alleged in this case, on the other hand, involves
Defendant entities conducting business in the forum and initiating wire transfers in the forum.

61
Cir. 1984) and the United States District Court for the Western District of Virginia’s decision in
Tatoian v. Andrews, 100 F. Supp. 3d 549, 554 (W.D. Va. 2015) are distinguishable for the same
reason—they both involve wire transfers fo the forum, not from the forum. This case is more
analogous to Roanoke Cemente Co., LLC v. Chesapeake Products, Inc., Civil No. 2:07cv97, 2007
WL 2071731, at **1, 7-8 (E.D. Va. July 13, 2017), where a district court determined that a
fraudulent wire transfer triggered specific personal jurisdiction under a state long-arm statute
because it was initiated from, and managed in, the forum state. As in Roanoke, the fraudulent wire
transfers here were initiated in, and managed from, this forum. The Court therefore determines
that the wire transfers facilitating Defendants’ conspiracy to defraud the Plaintiffs in this case are
alone sufficient to trigger specific personal jurisdiction under Pennsylvania’ long-arm statute. See
id.

Next, Goel physically visited Pittsburgh in June 2008 to meet with Madhavi to discuss the
operations of Prithvi family entities in the United States, including PSI. Pl.’s Supp. Br. in Opp. to
Def.’s Mot. to Dismiss at pp. 2-4. This visit was ostensibly for the purpose of obtaining
information about PISL and PSI so that Defendants could create a pass-through entity—PASL—
to launder stolen bond funds. See Pl.’s Compl. at p. 18, {J 180-81; Pl.’s Supp. Br. in Opp. to
Def.’s Mot. to Dismiss at p. at 5. Goel’s business activity on behalf of Defendants constituted a
significant contact with the forum because it effectively tied the thread of the conspiracy
connecting the Prithvi family of businesses and the situs of where the bond funds would be stolen:
Pittsburgh.

Plaintiffs have made a prima facie showing that all Defendants conspired to steal bond
funds PISL wired to PSI’s Pittsburgh bank account, leading to, at the very least, $4,000,000.00

being wired to SSG Capital Partners bank account and $2,500,000.00 being wired to PASL’s bank

62
account. See PI.’s Compl. at p. 19, 74 184-86; Pl.’s Supp. Br. in Opp. to Def.’s Mot. to Dismiss
at pp. 7-8. Defendants emphasize that they were not physically present and incorporated in
Pennsylvania during the timeframe when the alleged actionable conduct occurred. As the Third
Circuit has noted, however, when defendants conduct business activities with a forum, courts have
“consistently rejected the notion that an absence of physical contacts can defeat personal
jurisdiction. .. .” Mellon Bank, 960 F.2d at 1226 (quoting Burger King, 471 U.S. at 476) (internal
quotation omitted); see also Leonard A. Feinberg, Inc. v. Cent. Cap. Corp., Ltd., 936 F. Supp. 250,
257 (E.D. Pa. 1996) (“Central Asia’s physical presence in the forum, however, is neither a
‘jurisdictional litmus test’ nor a dispositive factor.” (citing Mellon Bank, 960 F.2d at 1223)).
Defendants received the benefits and protections of this forum’s laws by engaging in business
activities with its residents. Goel’s meeting with Madhavi is merely one illustration. See Pl.’s
Supp. Br. in Opp. to SSG Def.’s Mot. to Dismiss Ex. E at pp. 1-2; Pl.’s Supp. Br. in Opp. to SSG
Def.’s Mot. to Dismiss at pp. 1-15.

Finally, a significant quantum of contacts aggregating in favor of personal jurisdiction are
the electronic and telephone communications exchanged between Defendants for their business
activities. As the Third Circuited noted, “Mail and telephone communications sent by the
defendant into the forum may count toward the minimum contacts that support jurisdiction. . . .
‘[I]t is an inescapable fact of modern commercial life that a substantial amount of business is
transacted solely by mail and wire communications across state lines. ...’” Grand Ent. Grp., Ltd.
v. Star Media Sales, Inc., 988 F.2d 476, 482 (3d Cir. 1993) (quoting Burger King, 471 U.S. at 476)
(internal citations omitted). Maheshwari’s electronic and telephone communications with other
Defendants about obtaining corporate documents from PSI and PISL, documents ostensibly

needed to create a PASL bank account in Hong Kong to launder bond funds wired through

63
Pittsburgh, are critical to the Court’s analysis. Compare Shyam Maheshwari Dep. at pp. 43-45,
with Kulkarni Decl. at pp. 3-7, J] 13-39. Defendants could reasonably anticipate being hailed
into this Court for fraudulent activity associated with specific business contacts and accounts they
conspired to operate and control both electronically and telephonically from abroad and while
physically on Pennsylvania soil. See Goodyear Dunlop Tires, 564 U.S. at 919; World-Wide
Volkswagen Corp., 444 U.S. at 297; Vetrotex, 75 F.3d at 150-51; Amorose Decl. at pp. 2-3, 9] 7—
12; Pandyar Decl. at pp. 2-3, {| 6-13; Kulkani Dec. at pp. 2—9, {§[ 4-45.
b. The Reasonableness Prong

The Court holds that the exercise of personal jurisdiction over this matter accords with
traditional notions of fair play and substantial justice. On the one hand, the interstate judicial
system’s interest in efficiency favors resolution of this dispute in Washington State because the
parties already litigated against each other in that forum multiple times. There is also a criminal
indictment pending in the Western District of Washington that may be relevant to civil allegations
levied against some or all the Defendants here. These factors are counterbalanced, however, by
the general interest of the states, including Pennsylvania, to punish harm where it occurs.
Pennsylvania has a significant interest in this dispute because Plaintiffs effectively plead that the
“nerve center” of the alleged racketeering activities was in Pittsburgh. The principal bank account
through which money was stolen was located at PNC Bank in Pittsburgh. The bond fund operations
were mainly managed in Pittsburgh. Because Pittsburgh appears to be ground zero for the harms
alleged, it is just and equitable for this matter be adjudicated in this Court. Cf World-Wide
Volkswagen Corp., 444 U.S. at 292 (citing cases); Elbeco Inc., 989 F. Supp. at 677. The traditional
minimum contacts test is satisfied. The Court can and will exercise specific personal jurisdiction

over SSG Defendants and Jayaraman.

64
ii, Intentional Torts “Effects” Test
In the alternative that the traditional minimum contacts test is not satisfied, the Court can
still exercise specific personal jurisdiction as to the intentional tort claims. The Supreme Court
adopted the Second Restatement’s “effects” test for intentional business tort claims. Calder vy.
Jones, 465 U.S. 783, 789 (1984) (citing Woodson, 444 U.S. at 297-98; and then citing
RESTATEMENT (SECOND) OF CONFLICTS OF LAW § 37 (Am. Law Inst. 1971)). Under the effects
test, a court can exercise personal jurisdiction over a nonresident defendant who commits an
intentional tort through acts outside the forum if those acts have a particular type of effect on a
plaintiff within the forum. This test only applies if a defendant lacks sufficient minimum contacts
under a traditional specific jurisdiction analysis. IMO Indus, Inc. v. Kiekert AG, 155 F.3d 254,
258-61 (3d Cir. 1998). The Third Circuit breaks down the effects test into three elements:
(1) The defendant committed an intentional tort;
(2) The plaintiff felt the brunt of the harm in the forum such
that the forum can be said to be the focal point of the
harm suffered by the plaintiff as a result of that tort;
(3) The defendant expressly aimed his tortious conduct at
the forum such that the forum can be said to be the focal
point of the tortious activity;
Id. at 265-66. The Circuit interprets the effects test conservatively and focuses the analysis on the
relationship between the defendant, the forum, and the litigation. See id. at 265.
The unique relationship between Defendants, Pittsburgh, and the alleged intentional
tortious conduct they committed renders their contacts with the forum sufficient, even assuming
they otherwise would be too de minimis to satisfy the traditional minimum contacts test.

Defendants expressly aimed their alleged tortious conduct at Pittsburgh, rendering it the focal point

of their tortious activity. See IMO Indus, Inc., 155 F.3d at 265. Defendants’ contacts are enhanced

65
by Defendants’ relationship with Plaintiffs, particularly with PSI. See IMO Indus, Inc., 155 F.3d
at 265 (citing Keeton v. Hustler Mag., Inc., 465 U.S. 770, 780 (1984)). Madhavi had executive
positions with both PISL and PSI, therefore, she was uniquely poised to abuse her authority and
commit intentional business torts by manipulating PNC’s Pittsburgh bank account. At the behest
of the other Defendants, she and her husband allegedly managed fraudulent wire transfers, leading
to the theft of the bond funds from PNC Bank in Pittsburgh. See Pl.’s Compl. at pp. 4—5, {| 45-
48, 50-53; Pl.’s Br. in Opp. to Def.’s Mot. to Dismiss at p. 15; Pl.’s Supp. Br. in Opp. to SSG
Def.’s Mot. to Dismiss at pp. 3-6; Amorose Decl. at p. 2, § 8. Defendants’ contacts with the forum
through the business activities and correspondence between Goel, Madhavi, and Maheshwari also
show the unique relationship between the parties and Pittsburgh’s centrality to their conspiracy.
The purpose of Goel’s visit to Pittsburgh in June 2008 and Maheshwari’s communications with
Madhavi and Goel were, at least in part, to set up PASL’s bank account in Hong Kong to launder
stolen bond funds. See Pl.’s Compl. at pp. 7-8, 69-73, 81-84; Pl.’s Supp. Br. in Opp. to Def.’s
Mot. to Dismiss at p. 5; Pandyar Decl. at p. 2, {] 6-13; Kulkarni Decl. at pp. 4-8, {| 1440.

In the Court’s view, these factors present a compelling case for rendering Defendants’ out-
of-forum activities, especially the creation and operation of PSAL’s Hong Kong bank account, ©
“contacts” for the purposes of the personal jurisdiction analysis. See IMO Indus, Inc., 155 F.3d at
265. The Court therefore holds that Plaintiffs met their burden by pleading that Defendants
committed intentional torts, that Defendants expressly aimed their tortious conduct at the forum,
and that Plaintiffs felt the brunt of the harm in the forum such that the forum can be said to be the
focal point of the harm suffered by the Plaintiffs as a result of those torts. See IMO, 155 F.3d at
165-66. The Court holds that even if Plaintiffs’ case for personal jurisdiction fails the traditional

minimum contacts test, it still prevails under the effects test. The Court can and will exercise

66
personal jurisdiction over the intentional business torts allegedly committed by SSG Defendants
and Jayaraman.
iii. Conspiracy Jurisdiction

In the alternative that Plaintiffs’ case for specific jurisdiction fails under both the traditional
minimum contacts test and the effects test, the Court will consider whether their conspiracy
allegations themselves cross the jurisdictional threshold. Conspiracy jurisdiction is an issue of
state law. Miller Yacht Sales, Inc., 384 F.3d at 102 & n.8 (citing Stauffacher v. Bennett, 969 F.2d
455, 460 (7th Cir. 1992)). It is not a distinct species within the genus of personal jurisdiction.
Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 846, F. Supp. 374, 379 (E.D. Pa. 1994).
Rather, conspiracy jurisdiction simply expands the contacts prong of the analysis within the two
established species personal jurisdiction—general jurisdiction and specific jurisdiction—by
imputing the contacts of resident coconspirators to foreign coconspirators. Jd. For this reason,
courts often collapse their discussion of conspiracy jurisdiction into their traditional minimum
contacts analysis. The Court will address conspiracy jurisdiction separately here, however, for
two reasons: it is argued in the alternative and the Third Circuit’s position on conspiracy
jurisdiction is unclear.

a. Overview of Conspiracy Jurisdiction

The Supreme Court has not directly addressed the conspiracy theory of personal
jurisdiction. Istituto Bancario Italiano SpA v. Hunter Engineering Co., Inc., 449 A.2d 210 (Del.
1982). Although the Third Circuit has not taken a firm position on this theory either, other federal
courts of appeals and federal district courts have. See, e.g., Edmond v. United States Postal Serv.
Gen. Counsel, 949 F.2d 415, 425 & n.19 (D.C. Cir. 1991); Textor v. Bd. of Regents of N. Ill. Univ.,

711 F.2d 1387, 1392 (7th Cir. 1983); Arrington v. Colortyme, Inc., 972 F. Supp. 2d 733, 745 (W.D.

67
Pa. 2013); Am. Bar Ass’n, 846, F. Supp. at 379; Ethanol Partners Accredited v. Wiener,
Zuckerbrot, Weiss & Brecher, 635 F. Supp. 15, 18 (E.D. Pa. 1985); Vespe Contracting Co. v.
Anvan Corp., 433 F. Supp. 1226, 1233 & n.9 (E.D. Pa. 1977); see also Leasco Data Processing
Equip. Corp. v. Maxwell, 468 F.2d 1326, 1343 (2d Cir. 1972) (suggesting that the conspiracy
theory of jurisdiction may be a valid method of obtaining personal jurisdiction). But see
Kipperman vy. McCone, 422 F. Supp. 860, 879 (N.D. Cal. 1976) (rejecting the concept of
conspiracy jurisdiction on constitutional grounds). As noted above, conspiracy jurisdiction is an
issue of state law. Federal district courts in this forum have uniformly adopted conspiracy
jurisdiction because it appears to be commensurate with Pennsylvania law. See, e.g., Goodson v.
Maggi, 797 F. Supp. 2d 604, 621 (W.D. Pa. 2011) (citing Santana Prods, 14 F. Supp. 2d at 718);
Santana Prods., 14 F. Supp. 2d at 718 (“Under Pennsylvania law, personal jurisdiction of a non-
forum co-conspirator may be asserted only where a plaintiff demonstrates that substantial acts in
furtherance of the conspiracy occurred in Pennsylvania and that the non-forum co-conspirator was
aware or should have been aware of those acts.”); Raymark Indus, Inc. v. Baron, No. CIV. 96-
7625, 1997 WL 359333, at **1, 4 (E.D. Pa. June 23, 1997) (“Pennsylvania law requires proof that
the co-conspirator was or should have been aware of the conspiratorial acts within the forum
state... .”).

There appears to be no universally accepted formulation of the conspiracy jurisdiction
test.4 District courts in this circuit have imposed on plaintiffs the burden to prove that a resident
coconspirator 1) performed substantial acts in furtherance of the conspiracy within the forum, and

2) the foreign coconspirator was or should have been aware of those acts. See, e.g., Am. Bar Ass’n,

 

*4 Ann Althouse, The Use of Conspiracy Theory to Establish In Personam Jurisdiction: A Due
Process Analysis, 52 FORDHAM L. REV. 234, 243 & n.57 (1983).

68
846 F. Supp. at 379-80; Murray v. Nat’ Football League, No. CIV. A. 94-5971, 1996 WL 363911,
at **1, 16 (E.D. Pa. 1996) (citing Am. Bar Ass’n, 846 F. Supp. at 380). “Merely belonging to a
civil conspiracy does not make a member subject to the jurisdiction of every other member’s
forum.” Id. at 379 (citing In re Arthur Teacher’s Franchisee Litig., 92 F.R.D. 398, 411 (E.D. Pa.
1981)); see also Com. ex rel. Pappert v. TAP Pharma. Products, Inc., 868 A.2d 624, 632 (Pa.
Cmwlth. 2005) (“[B]are assertions of a conspiracy connection are insufficient to justify the
exercise of personal jurisdiction.”). The Court will apply this test.

Defendants’ position is that they neither committed substantial acts in furtherance of a
conspiracy for the wire transfers in Pittsburgh nor were they aware of them. SSG Def.’s Br. in
Supp. of SSG’s Mot. to Dismiss at pp. 10-11; Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to
Dismiss at pp. 9-11. The Court finds this position to be untenable considering the jurisdictional
discovery that has been produced. This case is distinguishable from cases where no jurisdictional
discovery was produced due to a lack of any prima facie evidence of physical or electronic contacts
with the forum. See, e.g., Doe v. Hesketh, 15 F. Supp. 3d 586, 596-602 (E.D. Pa. 2014) (declining
to exercise personal jurisdiction over three persons charged with child pornography crimes because
they neither accessed nor exchanged child pornography in Pennsylvania); Baron, 1997 WL
359333, at *5 (declining to order jurisdictional discovery because a plaintiff's conspiracy
allegations were poorly pleaded).

b. The Substantial Acts Prong

This case is a far cry from the circumstance where a plaintiff only brings forth bald
allegations without specific facts. See, e.g., Aardvark Event Logistics, Inc. v. Bobcar Media, LLC,
Civ. No. 16-5873, 2017 WL 59059, at **1, 7 (E.D. Pa. Jan. 5, 2017) (“In this case, plaintiff has

not identified a single act, let alone substantial acts, that took place in Pennsylvania in furtherance

69
of the alleged conspiracy.”). Plaintiffs plead with particularity that resident Defendant
coconspirators—PISL, Madhavi, and Jayaraman—committed substantial acts in furtherance of a
racketeering conspiracy in Pittsburgh by illicitly wiring bond funds from PSI’s PNC Bank account
to SSG Capital Partners and PSAL for illicit distribution among all Defendants. The Kulkarni and
Amorose declarations establish that Madhavi and Jayaraman—acting at the behest of PISL and the
rest of SSG Defendants—had operational control of the bond funds kept in PS?’s PNC Bank
account in Pittsburgh. See Pl.’s Br. in Opp. to Def.’s Mot. to Dismiss at p. 14; Kulkarni Decl. at
p. 3, § 12; Amorose Decl. at p. 2, § 8. Further, Plaintiffs adequately pleaded that the resident
Defendant coconspirators created bogus accounts receivable on PSI’s books and MOUs for a sham
“bond restructuring process” to hide their illicit conduct. See Pl.’s Compl. at p. 28-9, {| 282, 284;
- Pl.’s Br. in Opp. to Def.’s Mot. to Dismiss at p. 14. Defendants’ counterargument that Plaintiffs’
wire transfer allegations are insubstantial and de minimis have no serious support in any case law
submitted to this Court. The wire transfer allegations embody the very essence of what the word
“substantial” means in the context of racketeering, namely the illegal and fraudulent procurement
of money.
c. The Knowledge Prong

Plaintiffs have adequately pleaded that the foreign Defendant coconspirators—-VTC, SSG
Capital Partners, SSG Hong Kong, PSAL, Maheshwari, Noor, Goel, Him, and Vourloumis,—
knew or should have known of substantial activity advancing the conspiracy. See Pl.’s Complaint
at pp. 5—9, 4] 58, 63, 68, 72, 76, 80, 84, 88, 92; Pl.’s Br. in Opp. to Def.’s Mot. to Dismiss at pp.
14-15. Defendants’ initial statement that Plaintiffs failed to argue this prong is swept away by the
supplemental briefing and jurisdictional discovery submitted to the Court. See SSG Def.’s Supp.

Br. in Supp. of SSG Def.’s Mot. to Dismiss at p. 11; Jayaraman’s Br. in Supp. of Jayaraman’s Mot.

70
to Dismiss at p. 10. The jurisdictional discovery reveals that Defendants are seemingly intertwined
with one another through three corporate entities: VTC, SSG Capital Partners, and SSG Hong
Kong. They are also affiliated with, and equity holders in, PISL and PSI. Kulkarni Decl. at p. 2,
9497 4-5. The foreign entity Defendant coconspirators—SSG Capital Partners, PSAL, and VTC—
allegedly had knowledge because they received fraudulent wire transfers to their bank accounts.
Pl.’s Compl. Pandyar Decl. at p. 3, { 12.

Plaintiffs have adequately pleaded that individual foreign Defendant coconspirators had
knowledge as well. Goel himself requested a $2,500,000.00 wire transfer from PNC Bank in
Pittsburgh to PSAL’s Hang Seng Bank account in Hong Kong and coordinated with Pandyar to
achieve that purpose. Pandyar Decl. at pp. 2-3, J 7-13. Maheshwari communicated with
Narayanan, Madhavi, Satish, and Goel to create PSAL and PSAL’s Bank account that received
fraudulent wire transfers. Amorose Decl. at pp. 3—9, Jf] 13-45. And Jayaraman, Him, Noor, and
Vourloumis presumably had knowledge: Him, Noor, and Vourloumis served in high leadership
positions in VTC and SSG Hong Kong. Jayaraman resided with his wife, Madhavi, in Pittsburgh
during the timeframe when the alleged actionable conduct occurred and helped her convert the
bond funds. See Pl.’s Compl. at pp. 3-5, 7-9, 9] 28-53, 73-88; Amorose Decl. at p. 2-3, 8, {ff
11-12; Pl.’s RICO Case Statement at pp. 3-4. Based on these findings, the Court holds that
Plaintiffs’ conspiracy allegations justify the exercise of specific personal jurisdiction over all SSG
Defendants and Jayaraman. The Court will impute the contacts of resident Defendant
coconspirators to all foreign Defendant coconspirators. This imputation remedies whatever

defects exist in Plaintiffs’ traditional minimum contacts analysis.

71
B. Statutory Personal Jurisdiction

Plaintiffs plead statutory personal jurisdiction through the RICO statute and the MCLA.
Pl.’s Compl. at p. 27, J 267 (citing 18 U.S.C. § 1956(b)(2), (f); Pl.’s Br. in Opp. to SSG Def.’s
Mot. to Dismiss at p. 8; Pl.’s Br. in Opp. to Jayaraman’s Mot. to Dismiss at p. 3. The Court holds
that statutory personal jurisdiction is present though the RICO statute, but not the MCLA.

Congressional legislation operates under a presumption against extraterritoriality. RJR
Nabisco, Inc. v. Euro. Community, 136 S. Ct. 2090, 2100 (2016) (citing Morrison v. Nat’l Austl.
Bank Ltd.,561 U.S. 247, 255 (2010)). In that vein, the United States Supreme Court has interpreted
the RICO statute to afford extraterritorial jurisdiction only to the extent that the predicate statutory
offenses underlying it are themselves extraterritorial. RJR, 136 S. Ct. at 2103. MCLA Section
1956 authorizes extraterritorial jurisdiction in certain circumstances:

(b) Penalties

3K

(2) Jurisdiction over foreign persons.—For purposes
of adjudicating an action filed or enforcing a penalty
under this section, district courts shall have
jurisdiction over any foreign person, including any
financial institution authorized under the laws of a
foreign country, against whom the action is brought,
if service of process upon the foreign person is made
under the Federal Rules of Civil Procedure or the
laws of the country in which the foreign person is
found, and—

(A) the foreign person commits an offense
under subsection 9(a) involving a
financial transaction that occurs in whole
or in parting the United States;

(B) the foreign person converts, to his or her
own use, property in which the United
States has an ownership interest by
virtue of the entry of an order of

72
forfeiture by a court of the United States;
or

(C) the foreign person is a financial
institution that maintains a bank account

at a financial institution in the United
States.

25 KK

(f) There is extraterritorial jurisdiction over the conduct prohibited
by this section if—

(1) the conduct is by a United States citizen or, in the
case of a non-United States citizen, the conduct
occurs in part in the United States; and
(2) the transaction or series of related transactions
involves funds of monetary instruments of a
value exceeding $10,000.
18 U.S.C. § 1956(b)(2), (f. Defendants object that Plaintiffs cannot use the MCLA’s
jurisdictional hook to establish personal jurisdiction because the MCLA does not create a remedy
for a private cause of action. See SSG Def.’s Br. in Supp. of Def.’s Mot. to Dismiss at p. 6. SSG
Defendants also argue that Plaintiffs cannot establish personal jurisdiction under the RICO statute
itself. Although the Court agrees that personal jurisdiction is unavailable under the MCLA, the
Court holds that it is available under the RICO statute.
1. Personal Jurisdiction under the MCLA
Defendants are correct in asserting that neither a private cause of action nor personal
jurisdiction are available under the MCLA. Dismissal for a lack of federal question subject matter
jurisdiction because of the insufficiency of a federal claim is permissible only when the claim is
“so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

devoid of merit as not to involve a federal controversy.’” Steel Co. v. Citizens for a Better Envir.,

523 U.S. 83, 89 (1998) (quoting Oneida Indian Nation of N.Y. v. Cnty. of Oneida, 414 U.S. 661,

73
666 (1974)). The United States Supreme Court outlined a four factor test for determining whether
a statute contains a private cause of action: 1) whether the plaintiff is of a class for whose benefit
the statute was enacted, 2) is there evidence of legislative intent—explicit or implicit—to create
or deny a remedy, 3) is a private cause of action consistent with the purpose of the legislative
scheme, and 4) is the alleged cause of action traditionally relegated to state law such that it would
be inappropriate to infer a federal cause of action. Cort v. Ash, 422 U.S. 66, 78 (1975). Under
these factors, a private cause of action under the MCLA is implausible and devoid of merit. See
Cort, 422 U.S. at 78; see also Dubai Islamic Bank v. Citibank, N.A., 126 F. Supp. 2d 659, 668
(S.D.N.Y. 2000); Thompson v. Kramer, Civ. A. No. 93-2290, 1994 WL 725953, at **1, 15 (E.D.
Pa. 1994) (citing cases); Schwartz v. FS. & O. Assocs., Inc., No. 90 Civ. 1606 (VLB), 1991 WL
208056, at **1, 2 (S.D.N.Y. Sept. 27, 1991). Plaintiffs neither argue for, nor offer affirmative
evidence in support of, the notion that the MCLA creates a private cause of action. Further, those
courts that have weighed the Cort factors on this issue agree that Congress never intended for the
MCLA to offer a civil remedy. “Jurisdiction,” as the United States Court of Appeals for the District
of Columbia observed in Untied States v. Vanness, 85 F.3d 661, 663 & n.2 (D.C. Cir. 1996), “is a
word of many, too many meanings.” Plaintiffs adopted the wrong meaning here and misconstrued
an extraterritorial jurisdictional provision in a criminal statute as authorizing personal jurisdiction
for a civil remedy. The MCLA does not provide an independent statutory basis for personal
jurisdiction because it does not authorize a civil remedy. The Court holds that it cannot exercise
personal jurisdiction over Defendants through MLCA Section 1956(6)(2), ().

2. Personal Jurisdiction under RICO

 

The Court’s finding that there is no private cause of action under the MCLA does not end

the inquiry. There remains a question of whether the Court can exercise personal jurisdiction over

74
all Defendants through the RICO statute itself. RICO authorizes civil remedies for violating
Section 1962. 18 U.S.C. § 1964(c). The circuits are split on what provision governs personal
jurisdiction in RICO claims. The minority position adopted by the United States Courts of Appeals
for the Fourth and Eleventh Circuits holds that RICO Section 1965(d) controls. ESAB Grp., Inc.
v. Centricut, Inc., 126 F.3d 617, 627 (4th Cir. 1997); Rep. of Panama vy. BCCI Holdings
(Luxembourg) S.A., 119 F.3d 935, 940-41 (11th Cir. 1997). Under the majority position adopted
by the United States Courts of Appeals for the Second, Seventh, Ninth, Tenth, and District of
Columbia Circuits, RICO Section 1965(b) controls. PT United Can Co. Ltd. v. Crown Cork &
Seal Co., Inc., 138 F.3d 65, 71-72 (2d Cir. 1998); Lisak v. Mercantile Bancorp, Inc., 834 F.2d
668, 671 (7th Cir. 1987); Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226, 1231 (10th Cir. 2006);
FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1099 (D.C. Cir. 2008).

The United States Court of Appeals for the Third Circuit recently joined the majority
position, and so RICO Section 1965(b) will control here. See Laurel Gardens, LLC v. McKenna,
No. 18-3758, 2020 WL 202215, at **1, 1 (3d Cir. Jan. 14, 2020) (published, reporter numbers
pending). RICO Section 1965(b) provides that

In any action under section 1964 of this chapter in any district court

of the United States in which it is shown that the ends of justice

require that other parties residing in any other district be brought

before the court, the court may cause such parties to be summoned,

and process for that purpose may be served in any judicial district of

the United States by the marshal thereof.
18 U.S.C. § 1965(b). The circuits comprising the majority differ on points of nuance in interpreting
the “ends of justice” language. All courts of appeals comprising the majority position except the
Seventh Circuit interpret Section 1965(b) as requiring that at least one defendant satisfy traditional

personal jurisdiction requirements. The Third Circuit joined this so-called “majority within the

majority” by requiring that at least one RICO defendant have minimum contacts with the forum.

75
Laurel Gardens, 2020 WL 202215, at *7. The Ninth Circuit interprets the “ends of justice”
language in Section 1965(b) as imposing a second requirement, namely that the district court can
only exercise personal jurisdiction over a RICO claim if no other district has personal jurisdiction
over all the alleged coconspirators. The Tenth Circuit has explicitly rejected this view. Cory, 468
F.3d at 1233. The Third Circuit has not taken a position on that issue. This Court will not take a
position either.

Plaintiffs pleaded plausible violations of the RICO statute by all Defendants. The only
cases raised by Defendants in support of their position are easily distinguishable because the
complaints in those cases neither alleged racketeering activities nor predicate offenses to the RICO
statute. Compare Marten v. Godwin, 499 F.3d 290, 294 (3d Cir. 2007) (alleging defamation in
violation of state law and violation of the First Amendment under 42 U.S.C. § 1983), and Pop Test
Cortisol, LLC v. Univ. of Chic., NO. 14-cv-7174, 2015 WL 3822237, at **1, 5 (D.N.J. June 18,
2015) (“The Complaint does not allege a pattern of racketeering or explain what predicate acts of
racketeering each defendant supposedly committed.”), with SSG Def.’s Br. in Supp. of SSG Def.’s
Mot. to Dismiss at p. 6 (“Plaintiffs have failed to establish—and cannot establish—any of these
elements” (citing Marten, 499 F.3d at 297)), and SSG Def.’s Reply in Supp. of SSG Def.’s Mot.
to Dismiss at pp. 6—7 (“Initially, Plaintiffs fail to state a plausible RICO claim, which is necessary
for the assertion of jurisdiction under the RICO statute (citing Pop Test Cortisol, 2015 WL
3822237, at *5)). The Complaint here, on the other hand, alleged both. Pl.’s Compl. at pp. 24—
29, ¥§ 231— 88. The Court holds that the traditional minimum contacts test is satisfied. Under
Laurel Gardens and RJR Nabisco, the Court will exercise extraterritorial personal jurisdiction over
all SSG Defendants. See 18 U.S.C. § 1965(b); RJR Nabisco, 136 S. Ct. at 2122; Laurel Gardens,

2020 WL 202215, at *7.

76
For the foregoing reasons, the Court holds that it can exercise specific personal jurisdiction
under Pennsylvania’s long-arm statute and statutory jurisdiction under the RICO statute over SSG
Defendants and Jayaraman. The Court holds that Jayaraman waived personal jurisdiction by
failing to respond to Plaintiffs’ request for admissions. In the alternative that Jayaraman did not
waive personal jurisdiction, the Court holds that it can exercise specific personal jurisdiction under
the Pennsylvania’s long-arm statute and statutory jurisdiction under the RICO statute over him as
well. The remaining bases Plaintiffs assert for personal jurisdiction over Defendants are
unavailable.

IV. Venue

Federal Rule 12(b)(3) allows a federal court to dismiss a case for lack of venue. Plaintiffs
plead venue under 28 U.S.C. § 1391 and 18 U.S.C. § 1965. Pl.’s Compl. at p. 9, | 96. SSG
Defendants and Jayaraman move for dismissal under the common law conflict-of-laws doctrine of
forum non conveniens. SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at p. 19; Jayaraman
Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 17-18. That doctrine is now codified at 28
U.S.C. § 1404(a) with respect to transfers within the federal system. Atl. Marine Constr. Co., Inc.
v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 61 (2013). Section 1404(a) provides that “for
the convenience of parties and witnesses, in the interest of justice, a district court may transfer any
civil action to any other district or division where it might have been brought or to any district or
division to which all parties have consented.” 28 U.S.C. § 1404(a). The doctrine remains a matter
of federal common law as to transfers abroad. Sinochem Int'l Co. Ltd. y. Malaysia Int'l Shipping
Corp., 549 U.S. 422, 430 (2007) (citing Am. Dredging Co. v. Miller, 510 U.S. 443, 449 & n.2
(1994)). SSG Defendants’ and Jayaraman’s motions to dismiss due to the inconvenience of the

forum will both be denied.

77
A. Forum Non Conveniens

The purpose of the federal common law doctrine of forum non conveniens is to determine
where trial will be convenient and just. Anglo Am. Ins. Grp., P.L.C. v. CalFed Inc., 940 F. Supp.
554, 562 (S.D.N.Y. 1996) (citing R. Maganlal & Co. v. MG. Chem. Co., Inc., 942 F.2d 164, 167
(2d Cir. 1991)). A plaintiff's choice of forum should rarely be disturbed. Piper Aircraft Co. v.
Reyno, 454 U.S. 235, 258 (1981). The presumption of the appropriateness of the forum is less
weighty when a plaintiffs forum of choice is not their home forum. Jd. The Third Circuit dictates
that a district court must follow a three step analysis when making a forum non conveniens
determination: it must decide whether a defendant failed to 1) show an alternative forum exists,
2) undercut the presumption that a plaintiff's choice of forum is proper, and 3) show that the
balance of public and private interest factors favors dismissal. Windt v. Qwest Commce’ns Int'l,
Inc., 529 F.3d 183, 190 (3d Cir. 2008). Private interest factors include a) the ease of access to
sources of proof, b) the availability of compulsory process for attendance of unwilling witnesses,
c) the cost of obtaining attendance of willing witnesses, d) practical problems involving the
efficiency and expense of a trial, e) enforceability of judgments, and f) imposing jury duty on
citizens of the forum. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947)). Public interest
factors include a) administrative difficulties flowing from court congestion, b) the local interest in
having controversies decided at home, and c) the avoidance of unnecessary problems in the
application of foreign law. Jd. The court has discretion to dismiss based on the balance of these
factors. Defendants bear a heavy burden of proving that the balance of these factors favor a foreign
forum. Sinochem, 549 U.S. at 430 (citing Piper Aircraft, 454 U.S. at 255-56). SSG Defendants

and Jayaraman failed their burden at each step.

78
B. Alternative Forum

SSG Defendants and Jayaraman have failed their burden to show that an adequate
alternative forum exists. Neither SSG Defendants nor Jayaraman provided an alternative forum
in their briefs in support of their motions to dismiss. Compare SSG Def.’s Br. in Supp. of SSG
Def.’s Mot. to Dismiss at p. 19-21, with Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss
at pp. 17-18. They did provide alternative forums in their replies—Hong Kong and India
respectively. Compare SSG Def.’s Reply in Supp. of SSG Def.’s Mot. to Dismiss at p. 12 (Hong
Kong), with Jayaraman’s Reply in Supp. of Jayaraman’s Mot. to Dismiss at p. 3 (Hyderabad,
India).”°

The Court, in considering Defendants’ proposals for alternative forums, finds them wholly
unpersuasive. SSG Defendants briefly contend that Hong Kong is a preferable forum in Part I.D
of their reply because there is ongoing litigation between the parties there. Yet they fail to explain
the context of that litigation beyond a few scraps of transcript from a hearing a year ago in February
2019. See SSG Def.’s Reply in Supp. of SSG Def.’s Mot. to Dismiss at p. 12.2° Likewise,
Jayaraman’s case for Hyderabad as an alternative forum in Part II] of his reply is also unavailing.
It consists of a mere three sentences asserting that Hyderabad is preferable because that is where

Jayaraman and PISL reside and “a large volume of documents and witnesses” are located.

 

25 Plaintiffs move to strike the Jayaraman’s reply, arguing that it inappropriately raised arguments
regarding alternative forums for the first time. The Court agrees that the both reply briefs were
not “true” replies. However, the Court declines to strike the briefs because, as explained herein,
even considering the arguments proffered therein, the Defendants failed to establish an appropriate
alterative forum.

6 The Court finds no basis for the proposition that Hong Kong is a preferable forum in the High
Court of the Hong Kong Special Administrative Region’s judgment of July 16, 2019. To the
contrary, that judgment references to this case suggest that this Court is the appropriate venue. See
Miscellaneous Proceedings No 1082 of 2017, [2019] HKCFI at pp. 12, 55-56, 57, 74, 90.

79
Jayaraman does not specify what kinds of documents or which witnesses. Jayaraman also fails to
explain how Hyderabad, India would be a preferable forum as to all Defendants, not just him. See
Jayaraman’s Reply in Supp. of Jayaraman’s Mot. to Dismiss at pp. 2-3. Finally, neither SSG
Defendants nor Jayaraman explain how substantive Hong Kong law and Indian law will provide
Plaintiffs with appropriate remedies. For these reasons, the Court holds that SSG Defendants and
Jayaraman failed their burdens to propose alternative forums at step one.

C. Presumption that Plaintiffs’ Choice is Proper

Second, SSG Defendants and Jayaraman fail to meet their burdens to undercut the
presumption that Plaintiffs’ choice of forum is appropriate. A plaintiff can bolster deference to
their preferred forum by providing evidence of convenience. See Kisano Trade & Invest Ltd. v.
Lemster, 737 F.3d 869, 875-76 (3d Cir. 2013). Plaintiffs have done so here by furnishing
jurisdictional discovery showing that Defendants’ alleged conspiracy was mainly orchestrated by
Madhavi and Jayaraman while they were in Pittsburgh. Although SSG Defendants and Jayaraman
argue that all relevant parties, witnesses, evidence, and actionable conduct associated with this
case took place outside Pennsylvania—outside the United States in fact—these arguments are
unpersuasive. SSG Def.’s Br. in Supp. of SSG Def.’s Mot. to Dismiss at pp. 20-21; Jayaraman’s
Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 17-18. SSG Defendants and Jayaraman are
effectively asking the Court to do exactly what the Third Circuit instructs it not to do: “assign
‘talismanic significance to the citizenship or residence of the parties. ...°” See Kisano, 737 F.3d
at 875 (quoting Pollux Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 73 (2d Cir. 2003)).

Though Kyko is a foreign plaintiff, PSI is a resident and citizen of the United States,
therefore, its preference is entitled to considerable deference. Although PSI is not entitled to an

absolute right to maintain an action in this country, its election of this forum cannot be disregarded

80
because there is no evidence that this Court’s retaining jurisdiction will cause manifest injustice to
Defendants. See Burke v. Quartey, 969 F. Supp. 921, 929 (D.N.J. 1997) (citing Hoffman v.
Goberman, 420 F.2d 423, 428 (3d Cir. 1970); and then citing Am. Cyanamid Co. vy. Picaso-Anstalt,
741 F. Supp. 1150, 1155 (D.N.J. 1990)). The foreign citizenship and residency of Kyko may
slightly decrease the level of deference owed to their preference. But this slight decrease in
deference does not justify a transfer of venue to forums that Defendants neither mentioned in their
initial briefs nor adequately discussed in their replies.2” The Court holds that SSG Defendants and
Jayaraman failed their burdens at step two.

D. Public and Private Interest Factors

Third, SSG Defendants and Jayaraman have failed their burden to show that the balance of
public and private interest factors favor dismissal. SSG Defendants’ and Jayaraman’s briefing of
the public interest and private interest factors is scant to nonexistent. Compare SSG Def.’s Br. in
Supp. of SSG Def.’s Mot. to Dismiss at pp. 19-21, and SSG Def.’s Reply in Supp. of SSG Def.’s
Mot. to Dismiss at p. 12, and Jayaraman’s Br. in Supp. of Jayaraman’s Mot. to Dismiss at pp. 17—
18, and Jayaraman’s Reply in Supp. of Jayaraman’s Mot. to Dismiss at pp. 1-3 with Pl.’s Br. in
Opp. to SSG Def.’s Mot. to Dismiss at p. 24, and Pl.’s Br. in Opp. to Jayaraman’s Mot. to Dismiss

at p. 19. Their lack of due diligence is fatal to their argument.

 

°7 Defendants never propose a transfer of venue under 28 U.S.C. § 1404(a) to the United States
District Court for the Western District of Washington. This is curious, given that some of the
actionable conduct in this case took place there, the parties previously litigated a civil case there,
and there is a pending criminal indictment there against Madhavi for a money laundering
conspiracy potentially related to Plaintiffs’ RICO claim here. At any rate, Defendants have not
contested Plaintiffs’ statement that the claims here are unrelated to the claims previously litigated
in the consolidated Washington district court case. See Pl.’s Supp. Br. in Opp. to SSG Def.’s Mot.
to Dismiss Ex. I” at p. 9, § 20; Pl.’s RICO Case Statement at pp. 4, 7.

81
1. Private Interest Factors

As to the private interest factors, the Court holds that adjudicating this controversy in this
forum would not unduly hazard access to sources of proof, hinder the availability of compulsory
process, or impose exorbitant costs for obtaining willing witnesses. Moreover, neither SSG
Defendants nor Jayaraman have identified any special problems this forum would pose in terms of
efficiency and expediency of trial, jury selection, or the enforceability of the Court’s judgment.

2. Public Interest Factors

As to the public interest factors, SSG Defendants and Jayaraman have similarly failed to
note any administrative difficulties flowing from court congestion or issues with applying foreign
law. See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947)). Plaintiffs seek relief under
' federal law and Pennsylvania law. Defendants never challenge choice-of-law. Thus, the Court is
not plagued by an exhausting choice-of-law analysis, such as those that often present themselves
in international commercial disputes featuring choice-of-law clauses. The Court knows federal law
and Pennsylvania and can readily apply them. The majority of the public interest factors are, in
other words, neutral. See Wall v. Corona Cap., LEC., 221 F. Supp. 3d 552, 559 (W.D. Pa. 2016).

Local interest, however, is a public interest factor that seems to favor the resolution of this
controversy in this forum. It is true that some Defendants reside in Hyderabad, India. It is also
true that PSAL, the alleged sham pass-through entity Defendants used to launder stolen bond
funds, is incorporated in Hong Kong and related actionable conduct associated with it took place
in Hong Kong. But those facts do displace the interest of justice in seeing the vindication of
Plaintiffs where the center of the conspiracy allegedly occurred: Pittsburgh. The Court therefore

holds that SSG Defendants and Jayaraman failed their burden at step three.

82
E. Conclusion

That Plaintiffs are seeking treble damages under their RICO claim does not detract from
the convenience of this forum, for the Court has already established the local interest here and that
it can exercise both subject matter jurisdiction and personal jurisdiction. Defendants, by
conducting business activities in Pittsburgh, Pennsylvania, availed themselves of this forum—this
jurisdiction—this venue. Ultimately, the forum non conveniens analysis comes down one essential
factor: there is a showing of substantial evidence of liability in Pennsylvania. The Court holds
that it is highly convenient to adjudicate this controversy here. SSG Defendants’ and Jayaraman’s
motions to dismiss under the doctrine of forum non conveniens will be denied under Rule 12(b)(3).

See Fep. R. Civ. P. 12(b)(3).

83
CONCLUSION

AND NOW, this 10 Yay of March 2020, IT IS HEREBY ORDERED that SSG
Defendants’ Motion to Strike Affidavits (ECF No. 111) is DENIED. Plaintiffs’ Motion to Strike
Defendant Anandhan Jayaraman’s Reply Brief in Support of Motion to Dismiss (ECF No. 116) is
GRANTED IN PART and DENIED IN PART. Plaintiffs’ request to strike Jayaraman’s discussion
of personal jurisdiction and his jurisdictional discovery is GRANTED. The discussion of personal
jurisdiction in the Reply Brief in Support of Motion to Dismiss by Anandhan Jayaraman (ECF No.
112) is STRUCK. The Affidavit of Anandhan Jayaraman Respecting Jurisdictional Facts (ECF
No. 113) and the Affidavit of Satish Kumar Vuppalapati Respecting Jurisdictional Facts (ECF No.
114) are STRUCK. Plaintiffs’ request to strike Jayaraman’s discussion of forum non conveniens
is DENIED. The Court will not strike the discussion of forum non conveniens in Part ILD of SSG
Defendants’ Reply in Support of Motion to Dismiss Pursuant to Federal Rules of Civil Procedure
12(6)(1), 12(b)(2), and 12(b)(6). Defendant Anandhan Jayaraman’s Motion to Withdraw
Admissions (ECF No. 119) is DENIED. SSG Defendants’ Motion to Dismiss Pursuant to Federal
Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6) (ECF No. 25) and the Motion to Dismiss

on Behalf of Defendant Anandhan Jayaraman (ECF No. 103) are DENIED.

fc poor — en OTE
ZILA & He

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

84
